Exhibit 10.2

 

 

 

DELL TECHNOLOGIES INC.

SLP STOCKHOLDERS AGREEMENT

Dated as of December 25, 2018

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I DEFINITIONS

 

Section 1.1.

  Definitions      2  

Section 1.2.

  General Interpretive Principles      16   ARTICLE II REPRESENTATIONS AND
WARRANTIES

 

Section 2.1.

  Representations and Warranties of the Stockholders      16  

Section 2.2.

  Representations and Warranties of the MD Stockholders      17   ARTICLE III
GOVERNANCE

 

Section 3.1.

  Board of Directors of the Company      18  

Section 3.2.

  Specified Subsidiaries      21  

Section 3.3.

  Additional Management Provisions      21  

Section 3.4.

  VCOC Investors      21   ARTICLE IV TRANSFER RESTRICTIONS

 

Section 4.1.

  General Restrictions on Transfers      23  

Section 4.2.

  Restrictions on Transfers During Restricted Period      25  

Section 4.3.

  Permitted Transfers      26  

Section 4.4.

  Tag-Along Rights      26  

Section 4.5.

  Diligence Access and Cooperation      31   ARTICLE V ADDITIONAL AGREEMENTS

 

Section 5.1.

  Further Assurances      31  

Section 5.2.

  Other Businesses; Waiver of Certain Duties      31  

Section 5.3.

  Confidentiality      33  

Section 5.4.

  Certain Tax Matters      34  

Section 5.5.

  Expense Reimbursement      35  

Section 5.6.

  Information Rights; Visitation Rights      36  

Section 5.7.

  Cooperation with Reorganizations and SEC Filings      38  

Section 5.8.

  Subsidiary Section 16 Liability      38   ARTICLE VI ADDITIONAL PARTIES

 

Section 6.1.

  Additional Parties      39   ARTICLE VII INDEMNIFICATION; INSURANCE

 

Section 7.1.

  Indemnification of Directors      39  

Section 7.2.

  Indemnification of Stockholders      39  

Section 7.3.

  Insurance      41  

 

i



--------------------------------------------------------------------------------

ARTICLE VIII MISCELLANEOUS

 

Section 8.1.

  Entire Agreement      41  

Section 8.2.

  Effectiveness      41  

Section 8.3.

  Termination of First Restated Agreement      41  

Section 8.4.

  Specific Performance      42  

Section 8.5.

  Governing Law      42  

Section 8.6.

  Submissions to Jurisdictions; WAIVER OF JURY TRIAL      42  

Section 8.7.

  Obligations      43  

Section 8.8.

  Consents, Approvals and Actions      44  

Section 8.9.

  Amendment; Waiver      44  

Section 8.10.

  Assignment of Rights By Stockholders      45  

Section 8.11.

  Binding Effect      45  

Section 8.12.

  Third Party Beneficiaries      45  

Section 8.13.

  Termination      45  

Section 8.14.

  Notices      46  

Section 8.15.

  No Third Party Liability      47  

Section 8.16.

  No Partnership      47  

Section 8.17.

  Aggregation; Beneficial Ownership      47  

Section 8.18.

  Severability      48  

Section 8.19.

  Counterparts      48  

ANNEXES AND EXHIBITS

 

ANNEX A-1

 

–  

  

FORM OF JOINDER AGREEMENT

ANNEX A-2

 

–  

  

FORM OF SPECIFIED SUBSIDIARY JOINDER AGREEMENT

ANNEX B

 

–  

  

FORM OF SPOUSAL CONSENT

ANNEX C

 

–  

  

FORM OF DIRECTOR INDEMNIFICATION AGREEMENT

 

 

ii



--------------------------------------------------------------------------------

DELL TECHNOLOGIES INC.

SLP STOCKHOLDERS AGREEMENT

This SLP STOCKHOLDERS AGREEMENT is made as of December 25, 2018, by and among
Dell Technologies Inc., a Delaware corporation (together with its successors and
assigns, the “Company”), Denali Intermediate Inc., a Delaware corporation and
wholly-owned subsidiary of the Company (together with its successors and
assigns, “Intermediate”), Dell Inc., a Delaware corporation and wholly-owned
subsidiary of Intermediate (together with its successors and assigns, “Dell”),
Denali Finance Corp., a Delaware corporation (together with its successors and
assigns, “Denali Finance”), Dell International L.L.C., a Delaware limited
liability company (together with its successors and assigns, “Dell
International”), EMC Corporation, a Massachusetts corporation and wholly-owned
subsidiary of the Company (together with its successors and assigns, “EMC”),
each other Specified Subsidiary (as defined herein) that becomes a party hereto
pursuant to, and in accordance with, Section 3.2(a), solely for the purposes of
Section 2.2, Section 4.4, and Section 5.4, Michael S. Dell (“MD”) and Susan
Lieberman Dell Separate Property Trust (the “SLD Trust”), and each of the
following (hereinafter severally referred to as a “Stockholder” and collectively
referred to as the “Stockholders”):

 

  (a)

the SLP Stockholders (as defined herein); and

 

  (b)

any other Person who becomes a party hereto pursuant to, and in accordance with,
ARTICLE VI.

WHEREAS, the parties hereto, together with the MD Stockholders (as defined
herein) and the MSD Partners Stockholders (as defined herein) and the other
parties thereto are party to that certain Sponsor Stockholders Agreement, dated
as of October 29, 2013 (the “Original Agreement”), as amended and restated by
the Amended and Restated Sponsor Stockholders Agreement, dated as of
September 7, 2016 (the “First Restated Agreement”);

WHEREAS, pursuant to an Agreement and Plan of Merger, dated as of July 1, 2018
(as amended by Amendment No. 1, dated as of November 14, 2018, and as may be
further amended, restated, supplemented or modified from time to time, the
“Merger Agreement”), by and between the Company and Teton Merger Sub Inc., a
Delaware corporation and wholly-owned subsidiary of the Company (“Merger Sub”),
Merger Sub will be merged with and into the Company (the “Merger”), with the
Company as the surviving corporation;

WHEREAS, in connection with the execution of the Merger Agreement and the
consummation of the Merger in accordance with the terms and conditions of the
Merger Agreement, the Company and the Sponsor Stockholders wish to terminate the
First Restated Agreement;

WHEREAS, in connection with the termination of the First Restated Agreement, the
Company, the MD Stockholders and certain other parties have entered into that
certain MD Stockholders Agreement, dated as of the date hereof (as the same may
be amended from time to time, the “MD Stockholders Agreement”), setting forth
the respective rights and obligations of the parties thereto with respect to the
ownership of DTI Securities (as defined herein);



--------------------------------------------------------------------------------

WHEREAS, in connection with the termination of the First Restated Agreement, the
Company, the MSD Partners Stockholders and certain other parties have entered
into that certain MSD Partners Stockholders Agreement, dated as of the date
hereof (as the same may be amended from time to time, the “MSD Partners
Stockholders Agreement”), setting forth the respective rights and obligations of
the parties thereto with respect to the ownership of DTI Securities; and

WHEREAS, in connection with the termination of the First Restated Agreement, the
Company and the SLP Stockholders desire to provide for the management of the
Company and to set forth the respective rights and obligations of the parties
hereto with respect to the ownership of DTI Securities.

NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree, subject to Section 8.2, as follows:

ARTICLE I

DEFINITIONS

Section 1.1. Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Additional Consideration” has the meaning ascribed to such term in
Section 4.4(a).

“Affiliate” means, with respect to any Person, any other Person that controls,
is controlled by, or is under common control with such Person. The term
“control” means the power to direct or cause the direction of the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise. The terms “controlled” and
“controlling” have meanings correlative to the foregoing. Notwithstanding the
foregoing, for purposes of this Agreement, (i) the Company, its Subsidiaries and
its other controlled Affiliates (including VMware and its subsidiaries) shall
not be considered Affiliates of any of the Sponsor Stockholders or of any
Affiliates of any of the Sponsor Stockholders (except that the Company, its
Subsidiaries and its other controlled Affiliates may be considered Affiliates of
each other), (ii) none of the MD Stockholders and the MSD Partners Stockholders,
on the one hand, and/or the SLP Stockholders, on the other hand, shall be
considered Affiliates of each other, and (iii) except with respect to
Section 5.2 and Section 8.15, none of the Sponsor Stockholders shall be
considered Affiliates of (x) any portfolio company in which any of the Sponsor
Stockholders or any of their investment fund Affiliates have made a debt or
equity investment (and vice versa) or (y) any limited partners, non-managing
members or other similar direct or indirect investors in any of the Sponsor
Stockholders or their affiliated investment funds.

“Agreement” means this SLP Stockholders Agreement (including the annexes and
exhibits attached hereto) as the same may be amended, restated, supplemented or
modified from time to time.

 

2



--------------------------------------------------------------------------------

“Anticipated Closing Date” means the anticipated closing date of any proposed
Qualified Sale Transaction, as determined in good faith by the Board on the
Applicable Date.

“Applicable Date” means, with respect to any proposed Qualified Sale
Transaction, the date that a definitive agreement is entered into with the
applicable purchaser providing for such Qualified Sale Transaction.

“Approved Exchange” means the New York Stock Exchange and/or the Nasdaq Stock
Market.

“Approved Equity Plan” means (i) the Dell Technologies Inc. 2013 Stock Incentive
Plan and (ii) any other equity incentive plan approved by the Board with respect
to the Company or its Subsidiaries.

“beneficial ownership” and “beneficially own” and similar terms have the meaning
set forth in Rule 13d-3 under the Exchange Act; provided, however, that
(i) subject to Section 8.17, no party hereto shall be deemed to beneficially own
any Securities held by any other party hereto solely by virtue of the provisions
of this Agreement (other than this definition) and (ii) with respect to any
Securities held by a party hereto that are exercisable for, convertible into or
exchangeable for shares of Common Stock upon delivery of consideration to the
Company or any of its Subsidiaries, such shares of Common Stock shall not be
deemed to be beneficially owned by such party unless, until and to the extent
such Securities have been exercised, converted or exchanged and such
consideration has been delivered by such party to the Company or such
Subsidiary.

“Board” means the Board of Directors of the Company or, if the context so
requires, the board of directors or equivalent governing body of any Specified
Subsidiary.

“Business Day” means a day, other than a Saturday, Sunday or other day on which
banks located in New York, New York, Austin, Texas or San Francisco, California
are authorized or required by law to close.

“Class A Common Stock” means the Class A Common Stock, par value $0.01 per
share, of the Company.

“Class A Stockholders Agreement” means the Second Amended and Restated Class A
Stockholders Agreement, dated as of the date hereof, by and among the Company,
the MD Stockholders, the SLP Stockholders and the other signatories thereto, as
it may be amended from time to time.

“Class B Common Stock” means the Class B Common Stock, par value $0.01 per
share, of the Company.

“Class C Common Stock” means the Class C Common Stock, par value $0.01 per
share, of the Company.

“Class C Stockholders Agreement” means the Amended and Restated Class C
Stockholders Agreement, dated as of the date hereof, by and among the Company,
the MD Stockholders, the SLP Stockholders and the other signatories thereto, as
it may be amended from time to time.

 

3



--------------------------------------------------------------------------------

“Class D Common Stock” means the Class D Common Stock, par value $0.01 per
share, of the Company.

“Closing” has the meaning ascribed to such term in the Merger Agreement.

“Closing Date” has the meaning ascribed to such term in the Merger Agreement.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Common Stock” means the Class A Common Stock, the Class B Common Stock, the
Class C Common Stock, the Class D Common Stock and any other series or class of
common stock of the Company.

“Company” has the meaning ascribed to such term in the Preamble.

“Company Awards” means an award pursuant to a Company Stock Plan of
(i) restricted stock units (including performance-based restricted stock units)
that correspond to Common Stock and/or (ii) Company Stock Options.

“Company Stock Option” means an option to subscribe for, purchase or otherwise
acquire shares of Common Stock.

“Company Stock Plan” means each of (i) the Dell 2012 Long-Term Incentive Plan,
Dell 2002 Long-Term Incentive Plan, Dell 1998 Broad-Based Stock Option Plan,
Dell 1994 Incentive Plan, Quest Software, Inc. 2008 Stock Incentive Plan, Quest
Software, Inc. 2001 Stock Incentive Plan, Quest Software, Inc. 1999 Stock
Incentive Plan, V-Kernel Corporation 2007 Equity Incentive Plan, and Force10
Networks, Inc. 2007 Equity Incentive Plan and (ii) such other Approved Equity
Plan pursuant to which the Company or its Subsidiaries have granted or issued
Company Awards.

“Confidential Information” has the meaning ascribed to such term in
Section 5.3(a).

“Contribution” has the meaning ascribed to such term in Section 5.4(a).

“Covered Person” means (i) any director or officer of the Company or any of its
Subsidiaries (including for this purpose VMware and its subsidiaries) who is
also a director, officer, employee, managing director or other Affiliate of SLP
and (ii) SLP and the SLP Stockholders.

“Dell” has the meaning ascribed to such term in the Preamble.

“Dell International” has the meaning ascribed to such term in the Preamble.

 

4



--------------------------------------------------------------------------------

“Demand Registration” has the meaning ascribed to such term in the Registration
Rights Agreement.

“Denali Acquiror” means Denali Acquiror Inc.

“Denali Finance” has the meaning ascribed to such term in the Preamble.

“DGCL” means the General Corporation Law of the State of Delaware.

“Director Indemnification Agreements” has the meaning ascribed to such term in
Section 7.1.

“Disability” means any physical or mental disability or infirmity that prevents
the performance of MD’s duties as a director or Chief Executive Officer of the
Company or any Domestic Specified Subsidiary (if, in the case of a Domestic
Specified Subsidiary, MD is at the time of such disability or infirmity serving
as a director or Chief Executive Officer of such Domestic Specified Subsidiary)
for a period of one hundred eighty (180) consecutive days.

“Disabling Event” means either the death, or the continuation of any Disability,
of MD.

“Domestic Specified Subsidiary” means each of (i) Intermediate, (ii) Denali
Finance, (iii) Dell, (iv) EMC, (v) Dell International (until such time as the
SLP Stockholders otherwise agree) and (vi) any successors and assigns of any of
Intermediate, Denali Finance, Dell, EMC and (until such time as the SLP
Stockholders otherwise agree) Dell International that are Subsidiaries of the
Company and are organized or incorporated under the laws of the United States,
any State thereof or the District of Columbia.

“DTI Securities” means the Common Stock, any equity or debt securities of the
Company exercisable or exchangeable for, or convertible into, Common Stock, and
any option, warrant or other right to acquire any Common Stock or such equity or
debt securities of the Company.

“Electing Tag-Along Seller” has the meaning ascribed to such term in
Section 4.4(b).

“Electronic Transmission” means any form of communication, not directly
involving the physical transmission of paper, that creates a record that may be
retained, retrieved and reviewed by a recipient thereof, and that may be
directly reproduced in paper form by such a recipient through an automated
process.

“Eligible Tag-Along Seller” means any of the Stockholders other than the MD
Stockholders.

“EMC” has the meaning ascribed to such term in the Preamble.

“EMC Closing” means the closing of the EMC Merger on September 7, 2016.

 

5



--------------------------------------------------------------------------------

“EMC Merger” means the merger of EMC Merger Sub and EMC pursuant to that certain
Agreement and Plan of Merger, dated as of October 12, 2015 (as further amended,
restated, supplemented or modified), by and among the Company, EMC Merger Sub,
Dell and EMC, in which EMC Merger Sub was merged with and into EMC, with EMC
surviving as a wholly-owned subsidiary of the Company.

“EMC Merger Sub” means Universal Acquisition Co., a Delaware corporation and
direct wholly-owned subsidiary of Dell, which pursuant to the EMC Merger was
merged with and into EMC, with EMC as the surviving corporation.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated pursuant
thereto.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated pursuant thereto.

“Fair Market Value” means, as of a given date, (i) with respect to cash, the
value of such cash on such date, (ii) with respect to Marketable Securities and
any other securities that are immediately and freely tradeable on stock
exchanges and over-the-counter markets, the average of the closing price of such
securities on their principal exchange or over-the-counter market for the ten
(10) trading days immediately preceding such date and (iii) with respect to any
other securities or other assets, the fair value per security of the applicable
securities or assets as of such date on the basis of the sale of such securities
or assets in an arm’s-length private sale between a willing buyer and a willing
seller, neither acting under compulsion, determined in good faith by MD (or,
during the occurrence of a Disabling Event, the MD Stockholders) and the SLP
Stockholders.

“First Restated Agreement” has the meaning ascribed to such term in the
Recitals.

“Group I Director” shall have the meaning set forth in the Company’s Fifth
Amended and Restated Certificate of Incorporation.

“Indemnification Sources” has the meaning ascribed to such term in
Section 7.2(b).

“Indemnified Liabilities” has the meaning ascribed to such term in
Section 7.2(a).

“Indemnitee-Related Entities” means any exempted company, corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise (other than the Company, any Specified Subsidiary or the
insurer under and pursuant to an insurance policy of the Company or any
Specified Subsidiary) from whom an Indemnitee may be entitled to indemnification
or advancement of expenses with respect to which, in whole or in part, the
Company or any Specified Subsidiary may also have an indemnification or
advancement obligation.

“Indemnitees” has the meaning ascribed to such term in Section 7.2(a).

“Initial Directors” has the meaning ascribed to such term in
Section 3.1(c)(i)(A).

 

6



--------------------------------------------------------------------------------

“Initial SLP Stockholders” means the SLP Stockholders, together with any of
their Permitted Transferees to whom they transferred or transfer Original Stock
and/or Common Stock.

“Initiating Tag-Along Seller” means any of the MD Stockholders.

“Interim Investors Agreement” means the Interim Investors Agreement, dated as of
February 5, 2013, as amended by Amendment No. 1 on August 2, 2013 and by
Amendment No. 2 on September 23, 2013, by and among the Company, MD, the SLD
Trust, MSD Partners, L.P. (formerly MSDC Management, L.P.), SLP III, SLP IV,
SLTI III, and, for purposes of certain specified sections therein, Michael S.
Dell 2009 Gift Trust and Susan L. Dell 2009 Gift Trust, as amended, restated,
modified or supplemented.

“Intermediate” has the meaning ascribed to such term in the Preamble.

“IRR” means, as of any date of determination, the discount rate at which the net
present value of all of the Initial SLP Stockholders’ investments in the Company
and its Subsidiaries on and after the Original Closing Date (including, without
limitation, in connection with the Original Merger and the EMC Merger) to the
date of determination and the Return to the Initial SLP Stockholders through
such time equals zero, calculated for each such date that an investment was made
in the Company or its Subsidiaries from the actual date such investment was made
and for any Return, from the date such Return was received by the Initial SLP
Stockholders.

“Joinder Agreement” means a joinder agreement substantially in the form of Annex
A-1 attached hereto.

“Jointly Indemnifiable Claims” shall be broadly construed and shall include,
without limitation, any Indemnified Liabilities for which the Indemnitee shall
be entitled to indemnification from both (i) the Company and/or any Specified
Subsidiary pursuant to the Indemnification Sources, on the one hand, and
(ii) any Indemnitee-Related Entity pursuant to any other agreement between such
Indemnitee-Related Entity and the Indemnitee pursuant to which the Indemnitee is
indemnified, the laws of the jurisdiction of incorporation or organization of
such Indemnitee-Related Entity and/or the Organizational Documents of such
Indemnitee-Related Entity, on the other hand.

“Management Stockholders Agreement” means the Second Amended and Restated
Management Stockholders Agreement, dated as of the date hereof, by and among the
Company, the MD Stockholders, the SLP Stockholders and the other signatories
thereto, as it may be amended from time to time.

“Marketable Securities” means securities (i) that are traded on an Approved
Exchange or any successor thereto, (ii) that are, at the time of consummation of
the applicable transfer, registered pursuant to an effective registration
statement and will remain registered until such time as such securities can be
sold by the holder thereof pursuant to Rule 144 without any volume or manner of
sale restrictions, (iii) that are not subject to restrictions on transfer as a
result of any applicable contractual provisions or by law (including the
Securities Act) and (iv) the aggregate amount of which securities received by a
Stockholder (other than an MD

 

7



--------------------------------------------------------------------------------

Stockholder), collectively with those received by its Affiliates, in any
Tag-Along Sale or Qualified Sale Transaction does not constitute 10% or more of
the issued and outstanding securities of such class on a pro forma basis after
giving effect to such transaction. For the purpose of this definition,
Marketable Securities are deemed to have been received on the trading day
immediately prior to (x) the date that such cash and/or Marketable Securities
are received by the SLP Stockholders if not received in a Qualified Sale
Transaction or (y) if received in a Qualified Sale Transaction, the Applicable
Date.

“Marketed Underwritten Shelf Take-Down” has the meaning ascribed to such term in
the Registration Rights Agreement.

“MD” has the meaning ascribed to such term in the Preamble.

“MD Fiduciary” means any trustee of an inter vivos or testamentary trust
appointed by MD.

“MD Director Nominee” has the meaning ascribed to such term in the MD
Stockholders Agreement.

“MD Related Parties” means any or all of MD, the MD Stockholders, the MSD
Partners Stockholders, any Permitted Transferee of the MD Stockholders or the
MSD Partners Stockholders, any Affiliate or family member of any of the
foregoing and/or any business, entity or person which any of the foregoing
controls, is controlled by or is under common control with; provided, that
neither the Company nor any of its Subsidiaries (including for this purpose
VMware and its subsidiaries) shall be considered an “MD Related Party”
regardless of the number of shares of Common Stock beneficially owned by the MD
Stockholders.

“MD Stockholders” means MD and the SLD Trust, together with their respective
Permitted Transferees that acquire Common Stock pursuant to the terms of the MD
Stockholders Agreement.

“MD Stockholders Agreement” has the meaning set forth in the Recitals.

“Merger” has the meaning ascribed to such term in the Recitals.

“Merger Agreement” has the meaning ascribed to such term in the Recitals.

“Merger Sub” has the meaning ascribed to such term in the Recitals.

“Minimum Return Requirement” means, with respect to the Initial SLP
Stockholders, a Return with respect to their aggregate equity investment on and
after the Original Closing Date (including, without limitation, in connection
with the Original Merger and the EMC Merger) in the Company and its Subsidiaries
through the Anticipated Closing Date equal to or greater than both (i) two (2.0)
multiplied by the SLP Invested Amount and (ii) the amount necessary to provide
the Initial SLP Stockholders with an IRR of 20.0% on the SLP Invested Amount.
Whether a proposed Qualified Sale Transaction satisfies the Minimum Return
Requirement will be determined as of the Applicable Date and for purposes of
determining whether the Minimum Return Requirement has been satisfied, the Fair
Market Value of any

 

8



--------------------------------------------------------------------------------

Marketable Securities (A) received prior to the Applicable Date shall be
determined as of the trading date immediately preceding the date on which they
are received by the Initial SLP Stockholders and (B) to be received in the
proposed Qualified Sale Transaction shall be determined as of the Applicable
Date. For purposes of determining the Minimum Return Requirement, for the
avoidance of doubt, all payments received, reimbursed, or indemnified pursuant
to this Agreement shall be disregarded and shall not be considered payments
received in respect of the Initial SLP Stockholders’ investment in the Company
and its Subsidiaries.

“MSDC Denali EIV” means MSDC Denali EIV, LLC, a Delaware limited liability
company.

“MSDC Denali Investors” means MSDC Denali Investors, L.P., a Delaware limited
partnership.

“MSD Partners” means MSD Partners, L.P. and its Affiliates (other than MD for so
long as MD serves as the Chief Executive Officer of the Company).

“MSD Partners Stockholders” means collectively, (i) MSDC Denali Investors and
MSDC Denali EIV, together with (ii) (A) their respective Permitted Transferees
that acquire Common Stock pursuant to the terms of the MSD Partners Stockholders
Agreement and (B)(I) any Person or group of Affiliated Persons to whom the MSD
Partners Stockholders and their respective Permitted Transferees have
transferred, at substantially the same time, an aggregate number of shares of
Common Stock greater than 50% of the outstanding shares of Common Stock owned by
the MSD Partners Stockholders immediately following the EMC Closing (as adjusted
for any stock split, stock dividend, reverse stock split or similar event
occurring after the EMC Closing) and (II) any Permitted Transferees of such
Persons specified in clause (I).

“MSD Partners Stockholders Agreement” has the meaning ascribed to such term in
the Recitals.

“Organizational Documents” means, with respect to any Person, the articles
and/or memorandum of association, certificate of incorporation, certificate of
organization, bylaws, partnership agreement, limited liability company
agreement, operating agreement, certificate of formation, certificate of limited
partnership and/or other organizational or governing documents of such Person.

“Original Agreement” has the meaning ascribed to such term in the Recitals.

“Original Closing” means the closing of the Original Merger pursuant to the
Original Merger Agreement.

“Original Closing Date” means October 29, 2013.

“Original Merger” means the merger of Denali Acquiror and Dell pursuant to the
Original Merger Agreement.

“Original Merger Agreement” means that certain Agreement and Plan of Merger,
dated as of February 5, 2013, between the Company, Intermediate, Denali Acquiror
and Dell, as amended by Amendment No. 1 on August 2, 2013 (as further amended,
restated, supplemented or modified from time to time).

 

9



--------------------------------------------------------------------------------

“Original Stock” has the meaning ascribed to such term in the Company’s Fourth
Amended and Restated Certificate of Incorporation.

“Participating Sellers” has the meaning ascribed to such term in Section 4.4(c).

“Permitted Transferee”:

(i) in the case of the MD Stockholders, has the meaning ascribed to such term in
the MD Stockholders Agreement as in effect on the date hereof;

(ii) in the case of the MSD Partners Stockholders, has the meaning ascribed to
such term in the MSD Partners Stockholders Agreement as in effect on the date
hereof; and

(iii) in the case of the SLP Stockholders and any other Stockholder that is a
partnership, limited liability company or other entity, means (A) any of its
controlled Affiliates (other than portfolio companies) or (B) an affiliated
private equity fund of such Stockholder that remains such an Affiliate or
affiliated private equity fund of such Stockholder (which, for the avoidance of
doubt, shall include any special purpose entity formed as part of a
“fund-to-fund” transfer of all or a portion of such Stockholder’s investment in
the Company, provided that all of the investors in such special purpose entity
are, at the time of such transfer, partners or stockholders of such Stockholder
and such special purpose entity is managed by such Stockholder or one of their
respective Affiliates).

For the avoidance of doubt, each SLP Stockholder will be a Permitted Transferee
of each other SLP Stockholder.

“Person” means an individual, any general partnership, limited partnership,
limited liability company, corporation, trust, business trust, joint stock
company, joint venture, unincorporated association, cooperative or association
or any other legal entity or organization of whatever nature, and shall include
any successor (by merger or otherwise) of such entity, or a government or any
agency or political subdivision thereof.

“Piggyback Registration” means an offering by the Company, pursuant to, and in
accordance with, Section 2.5 of the Registration Rights Agreement.

“Plan Assets Regulations” means the regulations issued by the U.S. Department of
Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the Code of
Federal Regulations, or any successor regulations as the same may be amended
from time to time.

“Priority Sell-Down” has the meaning ascribed to such term in the Registration
Rights Agreement.

 

10



--------------------------------------------------------------------------------

“Qualified Sale Transaction” means any Sale Transaction (i) pursuant to which
more than 50% of the Common Stock and any equity or debt securities of the
Company exercisable or exchangeable for, or convertible into, Common Stock, and
any option, warrant or other right to acquire any Common Stock or such equity or
debt securities of the Company, will be acquired by a Person that is not an MD
Related Party, nor the Company or any Subsidiary of the Company, (ii) in respect
of which each Stockholder other than an MD Stockholder has the right to
participate in such Sale Transaction on the same terms as the MD Stockholders
(including the same purchase price per share equivalent of Common Stock) and on
the terms described in Section 4.4, as applicable, (iii) unless otherwise agreed
by prior written consent of the SLP Stockholders, in which the SLP Stockholders
will receive consideration for their DTI Securities and any other securities
acquired pursuant to the exercise of their participation rights (as contemplated
in Article V of the Original Agreement and the First Restated Agreement) that
consists entirely of cash and/or Marketable Securities and (iv) unless otherwise
agreed by prior written consent of the SLP Stockholders, in which the net
proceeds of cash and Marketable Securities to be received by the Initial SLP
Stockholders will, as of the Applicable Date, result in the Minimum Return
Requirement being satisfied.

“Registration Rights Agreement” means the Second Amended and Restated
Registration Rights Agreement, dated as of the date hereof, by and among the
Company, the Sponsor Stockholders and the other signatories party thereto, as
the same may be amended, restated, supplemented or modified from time to time.

“Related Party Transaction” means any agreement, contract, transaction, payment
or arrangement between the Company or any of its controlled Affiliates, on the
one hand, and any MD Related Party or SLP Related Party, on the other hand,
other than a single or series of related transactions on arm’s-length terms
involving aggregate payment by or to the Company or its Subsidiaries (including
for the purposes of this definition, VMware and its subsidiaries) of less than
$500,000; provided, however, that “Related Party Transaction” shall not include
(i) the continuation of MD’s service as Chairman and Chief Executive Officer, as
contemplated herein, or the payment to any such Persons of any compensation,
bonus, incentive or benefits set forth in any employment agreement entered into
with MD which has previously been approved in writing by the SLP Stockholders,
(ii) the entry into any Director Indemnification Agreements or any payment
thereunder, or any payment under the advancement or indemnification provisions
of the Organizational Documents of the Company or its Subsidiaries or pursuant
to this Agreement, (iii) a transfer of Common Stock to a Permitted Transferee,
(iv) (A) the purchase of goods or services from the Company or its Subsidiaries
on arm’s-length terms by any of MSD Capital, L.P., MSD Capital (Europe), LLP,
MSD Partners, L.P., the SLP Stockholders, the Michael & Susan Dell Foundation,
DFI Resources, L.L.C. and each of their respective Affiliates and, if
applicable, portfolio companies, and (B) payments for reimbursement of business
travel expenses to XRS Holdings, LLC and Raptor Management LLC or their
respective Affiliates not in excess in the aggregate for all such payments
described in this subclause (B) of $2,500,000 per fiscal year and/or (v) the
purchase of goods or services by the Company or its Subsidiaries on arms-length
terms from ValleyCrest Holding Co. and/or one or more of its Subsidiaries. For
the avoidance of doubt, in addition to the approval of the audit committee (or
such other committee or subset of the Board, as applicable), if required, the
payment of any discretionary bonus or other discretionary payments or amounts to
any MD Related Parties (other than payments described in the proviso of the
immediately preceding sentence) shall require approval of the SLP Stockholders.

 

11



--------------------------------------------------------------------------------

“Representatives” means, with respect to any Person, such Person’s and its
Affiliates’ respective directors, officers, employees, trustees, partners,
members, stockholders, controlling persons, investment committee, financial
advisors, attorneys, consultants, valuators, accountants, agents and other
representatives.

“Restricted Period” has the meaning ascribed to such term in Section 4.2.

“Return” means, as of any date of determination, the sum of (i) all cash,
(ii) the Fair Market Value of all Marketable Securities (determined as of the
trading date immediately preceding the date on which they are received by the
Initial SLP Stockholders if not received in a Qualified Sale Transaction, or if
received in a Qualified Sale Transaction, the Applicable Date) and (iii) the
Fair Market Value of all other securities or assets (determined as of the
trading date immediately preceding the date on which they are received by the
Initial SLP Stockholders), in each such case, paid to or received by the Initial
SLP Stockholders prior to such date pursuant to (A) any dividends or
distributions of cash and/or Marketable Securities by the Company or its
Subsidiaries to the Initial SLP Stockholders in respect of their Common Stock
and/or equity securities of the Company’s Subsidiaries, (B) a transfer of equity
securities of the Company and/or its Subsidiaries by the Initial SLP
Stockholders to any Person and/or (C) a Qualified Sale Transaction; provided,
however, that in the case of a Qualified Sale Transaction, if the Initial SLP
Stockholders retain any portion of their Common Stock and/or equity securities
of the Company’s Subsidiaries following such Qualified Sale Transaction, the
Fair Market Value of such portion immediately following such Qualified Sale
Transaction, as applicable, (x) shall be deemed consideration paid to or
received by the Initial SLP Stockholders for purposes of calculating the
“Return,” and (y) in the case of a Qualified Sale Transaction, shall be based on
the per security price of such Common Stock and/or equity securities of the
Company’s Subsidiaries to be transferred or sold in such Qualified Sale
Transaction, assuming (1) full payment of all fees and expenses payable by or on
behalf of the Company or its Subsidiaries to any Person in connection therewith,
including to any financial advisors, consultants, accountants, legal counsel
and/or other advisors or representatives and/or otherwise payable and (2) no
earn-out payments, contingent payments (other than, in the case of a Qualified
Sale Transaction, payments contingent upon the satisfaction or waiver of
customary conditions to closing of such Qualified Sale Transaction), and/or
deferred consideration, holdbacks and/or escrowed proceeds will be received by
the Initial SLP Stockholders; provided, further, that notwithstanding anything
herein to the contrary and for the avoidance of doubt, (i) all payments received
by the Initial SLP Stockholders, or reimbursed or indemnified pursuant to this
Agreement, the Company’s Fifth Amended and Restated Certificate of
Incorporation, the Bylaws of the Company, the Class A Stockholders Agreement,
the Class C Stockholders Agreement and the Management Stockholders Agreement, in
each case, on account of the SLP Stockholders holding Securities shall be
disregarded and shall not be considered consideration paid to or received by the
Initial SLP Stockholders for purposes of calculating the “Return” and (ii) in no
event shall the reclassification of the Original Stock contemplated by the
Company’s Fourth Amended and Restated Certificate of Incorporation be deemed to
have resulted in any “Return.”

 

12



--------------------------------------------------------------------------------

“Rule 144” means Rule 144 (or any successor provision) under the Securities Act,
as such provision is amended from time to time.

“Sale Transaction” means (i) any merger, consolidation, business combination or
amalgamation of the Company or any Specified Subsidiary with or into any Person,
(ii) the sale of Common Stock and/or other voting equity securities of the
Company that represents (A) a majority of the Common Stock on a fully-diluted
basis and/or (B) a majority of the aggregate voting power of the Common Stock
and/or (iii) the sale, lease or transfer, in one or a series of related
transactions, of all or substantially all of the Company and its Subsidiaries’
assets (determined on a consolidated basis based on value) (including by means
of merger, consolidation, other business combination, exclusive license, share
exchange or other reorganization); provided, that in calculating the aggregate
voting power of the Common Stock for the purpose of clause (ii) of this
definition of “Sale Transaction,” the voting power attaching to any shares of
Class A Common Stock and/or Class B Common Stock that will convert into Class C
Common Stock in connection with such transaction shall be determined as if such
conversion had already taken place; provided, further, that in each case, any
transaction solely between and among the Company and/or its wholly-owned
Subsidiaries shall not be considered a Sale Transaction hereunder.

“SEC” means the U.S. Securities and Exchange Commission or any successor agency.

“Securities” means any equity securities of the Company, including any Common
Stock, any debt securities of the Company exercisable or exchangeable for, or
convertible into, equity securities of the Company, or any option, warrant or
other right to acquire any such equity securities or debt securities of the
Company.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated pursuant thereto.

“SLD Trust” has the meaning ascribed to such term in the Preamble.

“SLP” means Silver Lake Management Company III, L.L.C., Silver Lake Management
Company IV, L.L.C. and their respective affiliated management companies and
investment vehicles.

“SLP III” means Silver Lake Partners III, L.P., a Delaware limited partnership.

“SLP IV” means Silver Lake Partners IV, L.P., a Delaware limited partnership.

“SLP Denali Co-Investor” SLP means Denali Co-Invest, L.P., a Delaware limited
partnership.

“SLP Invested Amount” means an amount equal to the aggregate investment by the
Initial SLP Stockholders (without duplication), on and after the Original
Closing Date (including, without limitation, in connection with the Original
Merger and the EMC Merger) in the equity securities of the Company and its
Subsidiaries. For purposes of determining the SLP Invested Amount, all payments
made by the SLP Stockholders for which they are subsequently

 

13



--------------------------------------------------------------------------------

reimbursed or indemnified pursuant to this Agreement or the SLP Subscription
Agreement, or were subsequently reimbursed or indemnified pursuant to the
Original Agreement, the First Restated Agreement or the SLP Subscription
Agreement, and for which they do not or did not purchase or acquire equity
securities of the Company or its Subsidiaries, shall be disregarded and shall
not be considered payments made or investments in respect of the Initial SLP
Stockholders’ investment in the Company and its Subsidiaries or their respective
equity securities.

“SLP Director Nominee” has the meaning ascribed to such term in
Section 3.1(c)(i)(A).

“SLP Related Parties” means any or all of SLP III, SLTI III, SLP IV, SLTI IV,
any SLP Stockholders, any Permitted Transferee of the SLP Stockholders, any SLP
Director Nominee that is a partner or member of SLP III or SLP IV or affiliated
private equity funds, any Affiliate or family member of any of the foregoing
and/or any business, entity or person which any of the foregoing controls, is
controlled by or is under common control with; provided, that neither the
Company nor any of its Subsidiaries (including for this purpose VMware and its
subsidiaries) shall be considered an “SLP Related Party” regardless of the
number of shares of Common Stock beneficially owned by the SLP Stockholders.

“SLP Stockholders” means, collectively, (i) SLP III, SLTI III, SLP IV, SLTI IV
and the SLP Denali Co-Investor, together with (ii) (A) their respective
Permitted Transferees that acquire Common Stock pursuant to the terms of this
Agreement and (B)(I) any Person or group of Affiliated Persons to whom the SLP
Stockholders and their respective Permitted Transferees have transferred, at
substantially the same time, an aggregate number of shares of Common Stock
greater than 50% of the outstanding shares of Common Stock owned by the SLP
Stockholders immediately following the EMC Closing (as adjusted for any stock
split, stock dividend, reverse stock split or similar event occurring after the
EMC Closing) and (II) any Permitted Transferees of such Persons specified in
clause (I).

“SLP Subscription Agreement” means that certain Common Stock Purchase Agreement,
dated as of October 12, 2015, among the Company, SLP III and SLP IV.

“SLTI III” means Silver Lake Technology Investors III, L.P., a Delaware limited
partnership.

“SLTI IV” means Silver Lake Technology Investors IV, L.P., a Delaware limited
partnership.

“Special Committee” has the meaning ascribed to such term in the Voting and
Support Agreement.

“Specified Subsidiary” means any of (i) Intermediate, (ii) Dell, (iii) EMC, (iv)
Denali Finance, (v) Dell International (until such time as the SLP Stockholders
otherwise agree), (vi) any successors and assigns of any of Intermediate, Dell,
EMC, Denali Finance and (until such time as the SLP Stockholders otherwise
agree) Dell International, (vii) any other borrowers under the senior secured
indebtedness and/or issuer of the debt securities, in each case, incurred or
issued to finance the EMC Merger and the transactions contemplated thereby and
by the related transactions entered into in connection therewith and (viii) each
intermediate entity or Subsidiary between the Company and any of the foregoing.

 

14



--------------------------------------------------------------------------------

“Sponsor Stockholders” means the MD Stockholders, the SLP Stockholders and the
MSD Partners Stockholders.

“Spousal Consent” has the meaning ascribed to such term in Section 2.1(g).

“Stockholders” has the meaning ascribed to such term in the Preamble.

“Subsidiary” means, with respect to any Person, any entity of which (i) a
majority of the total voting power of shares of stock or equivalent ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of directors, managers, trustees or other members of the
applicable governing body thereof is at the time owned or controlled, directly
or indirectly, by that Person or one or more of the other Subsidiaries of that
Person or a combination thereof, or (ii) if no such governing body exists at
such entity, a majority of the total voting power of shares of stock or
equivalent ownership interests of the entity is at the time owned or controlled,
directly or indirectly, by that Person or one or more Subsidiaries of that
Person or a combination thereof. For purposes hereof, a Person or Persons shall
be deemed to have a majority ownership interest in a limited liability company,
partnership, association or other business entity if such Person or Persons
shall be allocated a majority of limited liability company, partnership,
association or other business entity gains or losses or shall be or control the
managing member or general partner of such limited liability company,
partnership, association or other business entity. Notwithstanding the
foregoing, VMware and its Subsidiaries shall not be considered Subsidiaries of
the Company and its Subsidiaries for so long as VMware is not a direct or
indirect wholly-owned subsidiary of the Company.

“Tag-Along Buyer” has the meaning ascribed to such term in Section 4.4(a).

“Tag-Along Demand” has the meaning ascribed to such term in Section 4.4(c).

“Tag-Along Participation Notice” has the meaning ascribed to such term in
Section 4.4(b).

“Tag-Along Sale” has the meaning ascribed to such term in Section 4.4(a).

“Tag-Along Sale Notice” has the meaning ascribed to such term in Section 4.4(a).

“Tag-Along Sale Percentage” has the meaning ascribed to such term in
Section 4.4(a).

“Tag-Along Sale Priority” has the meaning ascribed to such term in
Section 4.4(c).

“Tag-Along Sale Proration” has the meaning ascribed to such term in
Section 4.4(c).

“Tag-Along Sellers” has the meaning ascribed to such term in Section 4.4(b).

 

15



--------------------------------------------------------------------------------

“Tag-Along Shares” has the meaning ascribed to such term in Section 4.4(a).

“Tax Representation Letter” has the meaning ascribed to such term in
Section 5.4(a).

“transfer” has the meaning ascribed to such term in Section 4.1(a).

“VCOC Investor” has the meaning ascribed to such term in Section 3.4(a).

“VMware” means VMware, Inc., a Delaware corporation, together with its
successors by merger or consolidation.

“Voting and Support Agreement” means that certain Voting and Support Agreement,
dated as of July 1, 2018, by and among the Company and the Sponsor Stockholders,
as it may be amended from time to time.

“wholly-owned subsidiary” means, with respect to any Person, any entity of which
all of the shares of stock or equivalent ownership interests (other than, with
respect to non-U.S. subsidiaries, only to the extent legally required, de
minimis ownership thereof by residents, natural persons or non-Affiliates) are
owned by such Person or by one or more wholly-owned subsidiaries of such Person.

Section 1.2. General Interpretive Principles. The name assigned to this
Agreement and the section captions used herein are for convenience of reference
only and shall not be construed to affect the meaning, construction or effect
hereof. Unless otherwise specified, the terms “hereof,” “herein” and similar
terms refer to this Agreement as a whole, and references herein to Articles or
Sections refer to Articles or Sections of this Agreement. For purposes of this
Agreement, the words, “include,” “includes” and “including,” when used herein,
shall be deemed in each case to be followed by the words “without limitation.”
The terms “dollars” and “$” shall mean United States dollars. For the avoidance
of doubt, the parties hereto agree that the exclusion of VMware and its
subsidiaries from the definition of “Subsidiaries” is not intended to and shall
not result in any change or adjustment to the calculation of the Return or SLP
Invested Amount with respect to the DTI Securities or the amount of the Initial
SLP Stockholders’ investments in the Common Stock. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement. If an
ambiguity or question of intent or interpretation arises, this Agreement will be
construed as if drafted jointly by the parties and no presumption or burden of
proof will arise favoring or disfavoring any party because of the authorship of
any provision of this Agreement. Furthermore, any rule of law or any legal
decision that would require interpretation of any claimed ambiguities in this
Agreement against the drafting party has no application to the parties hereto
and is expressly waived.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1. Representations and Warranties of the Stockholders. Each of the
Stockholders hereby represents and warrants severally and not jointly to each of
the other Stockholders and to the Company as of the date of the Original
Agreement (and in respect of Persons who became or become a party to this
Agreement after the date of the Original Agreement, such Stockholder hereby
represents and warrants to each of the other Stockholders and the Company on the
date of its execution of a Joinder Agreement) and as of the date hereof as
follows:

 

16



--------------------------------------------------------------------------------

(a) Such Stockholder, to the extent applicable, is duly organized or
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its organization or incorporation and has all requisite power
and authority to conduct its business as it is now being conducted and is
proposed to be conducted.

(b) Such Stockholder has the full power, authority and legal right to execute,
deliver and perform this Agreement. The execution, delivery and performance of
this Agreement have been duly authorized by all necessary action, corporate or
otherwise, of such Stockholder. This Agreement has been duly executed and
delivered by such Stockholder and constitutes its, his or her legal, valid and
binding obligation, enforceable against it, him or her in accordance with its
terms, subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally.

(c) The execution and delivery by such Stockholder of this Agreement, the
performance by such Stockholder of its, his or her obligations hereunder by such
Stockholder does not and will not violate (i) in the case of parties who are not
individuals, any provision of its Organizational Documents, (ii) any provision
of any material agreement to which it, he or she is a party or by which it, he
or she is bound or (iii) any law, rule, regulation, judgment, order or decree to
which it, he or she is subject.

(d) No notice, consent, waiver, approval, authorization, exemption,
registration, license or declaration is required to be made or obtained by such
Stockholder in connection with the execution, delivery or enforceability of this
Agreement.

(e) Such Stockholder is not currently in violation of any law, rule, regulation,
judgment, order or decree, which violation could reasonably be expected at any
time to have a material adverse effect upon such Stockholder’s ability to enter
into this Agreement or to perform its, his or her obligations hereunder.

(f) There is no pending legal action, suit or proceeding that would materially
and adversely affect the ability of such Stockholder to enter into this
Agreement or to perform its, his or her obligations hereunder.

(g) If such Stockholder is an individual and married, he or she has delivered to
the other Stockholders and the Company a duly executed copy of a Spousal Consent
in the form attached hereto as Annex B (a “Spousal Consent”).

Section 2.2. Representations and Warranties of the MD Stockholders. Each of the
MD Stockholders represents and warrants severally and not jointly to each of the
Stockholders that other than as set forth in this Agreement, the Registration
Rights Agreement, the MSD Partners Stockholders Agreement and/or the Voting and
Support Agreement, there is no agreement, arrangement or understanding between
or among the MD Stockholders and their Affiliates, on the one hand, and the MSD
Partners Stockholders and their Affiliates, on the other hand, with respect to
any Common Stock or other DTI Securities and/or their respective

 

17



--------------------------------------------------------------------------------

investments in the Company and its Subsidiaries other than the MD Stockholders
and/or one or more of their Affiliates holding (i) a direct or indirect interest
in the MSD Partners Stockholders and (ii) an interest in the general partner of
MSDC Denali Investors and the managing member of MSDC Denali EIV.

ARTICLE III

GOVERNANCE

Section 3.1. Board of Directors of the Company.

(a) Generally. The business and affairs of the Company shall be governed by the
Board. Pursuant to and in accordance with the Organizational Documents of the
Company and this Section 3.1, actions or decisions by or on behalf of the
Company (including, without limitation, all decisions to exercise any rights by
or on behalf of the Company pursuant to this Agreement, the MD Stockholders
Agreement, the MSD Partners Stockholders Agreement, the Management Stockholders
Agreement, the Class A Stockholders Agreement, the Class C Stockholders
Agreement and the Registration Rights Agreement) shall be determined by the
Board, unless the Board delegates any of its powers to a committee thereof, any
officer or any other Person from time to time (in each case subject to the terms
of this Agreement and the Organizational Documents of the Company).

(b) Board Size. The size of the Company’s Board shall be determined in
accordance with the Company’s Fifth Amended and Restated Certificate of
Incorporation and the Bylaws of the Company. For so long as the MD Stockholders
and the MSD Partners Stockholders in the aggregate beneficially own more than
50% of the total voting power for the regular election of Group I Directors,
upon the request of the MD Stockholders, the SLP Stockholders shall use their
reasonable best efforts to cause the size of the Board to be increased or
decreased to the extent specified by the MD Stockholders; provided that the
Board, after giving effect to such increase or decrease, shall not consist of
less than six (6) or more than twenty-one (21) directors in the aggregate.

(c) Board Representation.

(i) Director Nominees.

(A) Nomination Rights. To the extent permitted by applicable law and the rules
of the Approved Exchange on which the Company’s equity securities are traded or
listed, the Company agrees that, unless otherwise agreed to by the SLP
Stockholders, the SLP Stockholders shall have the right to nominate at each
meeting or action by written consent at which directors will be elected a number
of individuals for election to the Board such that if such nominees are elected
then the aggregate number of nominees of the SLP Stockholders serving on the
Board will equal the product of the following (such individuals, the “SLP
Director Nominees”): (x) the percentage of the total voting power for the
regular election of directors of the Company beneficially owned by the SLP
Stockholders and (y) the number of directors then on the Board and any vacancies
thereon; provided, however, that in the event the MD Stockholders and the SLP

 

18



--------------------------------------------------------------------------------

Stockholders in the aggregate beneficially own more than 70% of the total voting
power for the regular election of directors of all outstanding voting equity
securities of the Company, then the SLP Stockholders shall have the right to
nominate such number of SLP Director Nominees equal to the product of (x) the
percentage of the total voting power for the regular election of directors of
the Company beneficially owned by the SLP Stockholders and (y) the number of
directors then on the Board and any vacancies thereon excluding any director
serving on the audit committee of the Board; provided, further, that the SLP
Stockholders may at any time and from time to time waive the foregoing proviso
in whole, but not in part. Any product obtained pursuant to the calculations in
the immediately foregoing sentence shall be rounded up to the nearest whole
number of directors. Notwithstanding the foregoing, the SLP Stockholders (for so
long as the SLP Stockholders collectively beneficially own at least 5% of the
total voting power for the regular election of directors of all outstanding
voting equity securities of the Company) shall have the right to nominate at
least one individual for election to the Board. The Board at the Closing shall
consist of Michael S. Dell, David W. Dorman, Egon Durban, Simon Patterson,
William D. Green and Ellen J. Kullman (the “Initial Directors”). Mr. Durban is
the “SLP Director Nominee,” and none of the other Initial Directors is a SLP
Director Nominee.

(B) Limitations on Director Nominees. No SLP Director Nominee shall serve as a
director of another company if such service on such other board would cause a
violation of Section 8 of the U.S. Clayton Act, as amended, as a result of any
business that the Company is engaged in as of the date hereof, and the
Stockholders, as applicable, shall cause any such director to resign from such
other directorships or as a director of the Company.

(ii) Support. For so long as the MD Stockholders have the right to nominate an
MD Director Nominee for election pursuant to the MD Stockholders Agreement or
the SLP Stockholders have the right to nominate a SLP Director Nominee for
election pursuant to Section 3.1(c)(i), in connection with each election of
directors, each of the Company, and each of the Stockholders party to this
Agreement, shall nominate such SLP Director Nominee for election as a director
as part of the slate of directors that is included in the proxy statement (or
consent solicitation or similar document) of the Company relating to the
election of directors, and shall provide the highest level of support for the
election of such SLP Director Nominees or MD Director Nominees nominated
pursuant to the MD Stockholders Agreement as it provides to any other individual
standing for election as a director of the Company. No Stockholder shall
otherwise act, alone or in concert with others, to seek to propose to the
Company or any of its stockholders to nominate or support any Person as a
director who is not an MD Director Nominee, SLP Director Nominee or otherwise
nominated by the then incumbent directors of the Company. Each Stockholder
hereby agrees, severally and not jointly, (I) to sign a written consent voting
all of such Person’s Common Stock in favor of each MD Director Nominee and SLP
Director Nominee nominated in accordance herewith or (II) at the Company’s
annual meeting of stockholders and at any other meeting of the stockholders of
the Company, however called, including any adjournment, recess or postponement
thereof, such Person shall, in each case to the extent that its shares of

 

19



--------------------------------------------------------------------------------

Common Stock are entitled to vote thereon, or in any other circumstance in which
the vote, consent or other approval of the stockholders of the Company is
sought, (A) appear at each such meeting or otherwise cause all of the Common
Stock beneficially owned by such Person as of the applicable record date to be
counted as present thereat for purposes of calculating a quorum and (B) vote (or
cause to be voted), in person or by proxy, all of such Person’s Common Stock as
of the applicable record date for each MD Director Nominee nominated in
accordance with the MD Stockholders Agreement and each SLP Director Nominee
nominated in accordance herewith, unless and to the extent that the SLP
Stockholders may otherwise notify the Company (which shall promptly notify the
other Stockholders) that it has elected to terminate such arrangements as
contemplated in this sentence.

(iii) Director Replacements. In the event that any SLP Director Nominee shall
cease to serve as a director for any reason (other than the reduction in the
right to nominate pursuant to Section 3.1(c)(i)), the SLP Stockholders shall
have the right to nominate another SLP Director Nominee to fill the vacancy
resulting therefrom. Additionally, the SLP Stockholders shall take all actions,
including voting any Securities, that may be required in order to elect any such
SLP Director Nominee or any MD Director Nominee nominated pursuant to
Section 3(c)(iii) of the MD Stockholders Agreement so long as an SLP Director
Nominee is then serving on the Board. For the avoidance of doubt, it is
understood that the failure of the stockholders of the Company to elect any SLP
Director Nominee shall not affect the right of the SLP Stockholders to nominate
any SLP Director Nominee for election pursuant to Section 3.1(c)(i) in
connection with any future election of directors of the Company.

(iv) Board Committees. (A) For so long as the SLP Stockholders have the right to
nominate a SLP Director Nominee for election pursuant to Section 3.1(c)(i) and
(B) to the extent permitted by applicable law and the rules of the Approved
Exchange on which the Company’s equity securities are traded or listed, the SLP
Stockholders shall be entitled to have at least one of their SLP Director
Nominees, to the extent then serving on the Board, serve as a member of each
committee of the Board (other than the audit committee); provided, however, that
if the Board shall establish a committee to consider a proposed transaction
between any SLP Stockholder (or any of its Affiliates), on the one hand, and the
Company or any of its Subsidiaries (including for this purpose VMware and its
subsidiaries), on the other hand, then any SLP Director Nominees may be excluded
from participation in such committee.

(d) Chairman of Board; Chief Executive Officer. For so long as the SLP
Stockholders beneficially own at least 5% of the outstanding Common Stock
(without regard to voting power), following the occurrence and during the
continuance of a Disabling Event, the Company will not, without the prior
written approval of the SLP Stockholders, appoint a Chairman of the Board and/or
Chief Executive Officer (or officer performing similar functions) of the
Company.

 

20



--------------------------------------------------------------------------------

Section 3.2. Specified Subsidiaries.

(a) Additional Specified Subsidiaries. Each of the Company and the Specified
Subsidiaries shall cause any Subsidiary that (i) is not then a party to this
Agreement and (ii) becomes, or otherwise satisfies the criteria of, a Specified
Subsidiary, to promptly (and in any event, within five (5) Business Days) become
party to this Agreement by executing and delivering to the Company a Specified
Subsidiary Joinder Agreement in the form attached hereto as Annex A-2, and to
agree to be bound and shall be bound by all the terms and conditions of this
Agreement as a “Specified Subsidiary.” No later than one (1) Business Day
following such execution, the Company shall deliver to the SLP Stockholders a
notice thereof, together with a copy of such Specified Subsidiary Joinder
Agreement.

Section 3.3. Additional Management Provisions.

(a) Notwithstanding anything herein to the contrary, the Company, each Specified
Subsidiary and each Stockholder acknowledges and agrees that the SLP Director
Nominees may share confidential, non-public information about the Company, any
Specified Subsidiary and their respective Subsidiaries (including any materials
received in their capacities as members of a Board or committee of the Company
or any Specified Subsidiaries) with the SLP Stockholders and their respective
Affiliates, limited partners, members and direct and indirect investors, in each
case, on a confidential basis.

(b) Except (i) to the extent resulting from the rights granted under this
Agreement, the MD Stockholders Agreement, the Management Stockholders Agreement,
the Class A Stockholders Agreement, the Class C Stockholders Agreement and the
Registration Rights Agreement, (ii) as required by applicable law and/or
(iii) for any authority granted to an individual as an officer or director of
the Company or its Subsidiaries, no Stockholder (in its capacity as a
Stockholder) shall have the authority to manage the business and affairs of the
Company or its Subsidiaries or contract for or incur on behalf of the Company or
its Subsidiaries any debts, liabilities or obligations, and no such action of a
Stockholder will be binding on the Company or its Subsidiaries.

Section 3.4. VCOC Investors.

(a) With respect to (X) each SLP Stockholder and (Y) each Affiliate thereof that
directly or indirectly has an interest in the Company, in each such case of
(X) and (Y) that is intended to qualify as a “venture capital operating company”
as defined in the Plan Assets Regulations (each, a “VCOC Investor”), for so long
as the VCOC Investor, directly or through one or more Subsidiaries, continues to
hold any Securities (or other securities of the Company into which such
Securities may be converted or for which such Securities may be exchanged), in
each case, without limitation or prejudice of any the rights provided to the SLP
Stockholders hereunder, the Company shall, with respect to each such VCOC
Investor:

(i) provide such VCOC Investor or its designated representative with the
following:

(A) the information rights and the visitation rights set forth in
Section 5.6(a)(i)(A), (B), (C) and (F), Section 5.6(a)(ii), Section 5.6(a)(iv)
and Section 5.6(b)(i)(B);

 

21



--------------------------------------------------------------------------------

(B) to the extent the Company or any of its Subsidiaries is required by law or
pursuant to the terms of any outstanding indebtedness of the Company or such
Subsidiary to prepare such reports, any annual reports, quarterly reports and
other periodic reports pursuant to Section 13 or 15(d) of the Exchange Act,
actually prepared by the Company or such Subsidiary as soon as available; and

(C) copies of all materials provided to the Board at substantially the same time
as provided to the members of the Board and, if requested, copies of the
materials provided to the board of directors (or equivalent governing body) of
any Subsidiary of the Company; provided, that the Company or such Subsidiary
shall be entitled to exclude portions of such materials to the extent providing
such portions would be reasonably likely to result in the waiver of
attorney-client privilege;

provided that solely for purposes of Section 3.4(a)(i)(A), the obligation of the
Company to deliver the materials described in Section 5.6(a)(i)(B) and
(C) pursuant to Section 3.4(a)(i)(A) shall be deemed satisfied if (i) delivered
by the Company to a designated representative of the VCOC Investor (it being
understood that the designated representative shall be entitled to distribute
copies of such materials to each VCOC Investor) or (ii) the Company makes such
information available through public filings on the EDGAR system or any
successor or replacement system of the SEC; and

(ii) make appropriate officers of the Company and its Subsidiaries and members
of the Board available periodically and at such times as reasonably requested by
such VCOC Investor for consultation with such VCOC Investor or its designated
representative with respect to matters relating to the business and affairs of
the Company and its Subsidiaries.

(b) The Company agrees to consider, in good faith, the recommendations of each
VCOC Investor or its designated representative in connection with the matters on
which it is consulted as described above, recognizing that the ultimate
discretion with respect to all such matters shall be retained by the Company.

(c) Any VCOC Investor, for so long as such VCOC Investor directly or indirectly,
or through one or more Subsidiaries, continues to hold any Securities (or other
securities of the Company into which such Securities may be converted or for
which such Securities may be exchanged) shall be an express third party
beneficiary of this Section 3.4.

 

22



--------------------------------------------------------------------------------

ARTICLE IV

TRANSFER RESTRICTIONS

Section 4.1. General Restrictions on Transfers.

(a) Generally.

(i) No Stockholder may directly or indirectly, sell, exchange, assign, pledge,
hypothecate, mortgage, gift or otherwise transfer, dispose of or encumber, in
each case, whether in its own right or by its representative and whether
voluntary or involuntary or by operation of law (any of the foregoing, whether
effected directly or indirectly (including by a direct or indirect transfer of
equity, ownership or economic interests, or options, warrants or other
contractual rights to acquire an equity, ownership or economic interest, in any
Stockholder), shall be deemed included in the term “transfer” as used in this
Agreement) any DTI Securities, or any legal, economic or beneficial interest in
any DTI Securities, unless (i) such transfer of DTI Securities is made on the
books and records of the Company and is in compliance with the provisions of
this ARTICLE IV and any other agreement applicable to the transfer of such DTI
Securities, (ii) the transferee of such DTI Securities (if other than (A) the
Company or another Stockholder, (B) a transferee of DTI Securities pursuant to
an offer and sale registered under the Securities Act, (C) in reliance upon and
in compliance with applicable provisions of Rule 144 under the Securities Act or
(D) a transferee of DTI Securities pursuant to a pro rata distribution by a
Stockholder that is a private equity fund to its equityholders (other than a
Permitted Transferee of such Stockholder) made without consideration for the
transfer and pursuant to which, in accordance with the Company’s Fifth Amended
and Restated Certificate of Incorporation, any Class A Common Stock or Class B
Common Stock so distributed shall convert to Class C Common Stock), agrees to
become a party to this Agreement pursuant to ARTICLE IV hereof, executes and
delivers to the Company a Joinder Agreement in the form attached hereto as Annex
A-1 and (iii) in the case of a transfer of DTI Securities to a natural person
(other than in connection with a transfer on an Approved Exchange or where the
transferee is not required to become a party to this Agreement in accordance
with clauses (A) through (D) of the preceding parenthetical), such natural
person’s spouse executes and delivers to the Company a Joinder Agreement in the
form attached hereto as Annex A-1 and to the extent that the failure to execute
and deliver a Spousal Consent could impair or adversely affect the obligations
of the transferor or transferee set forth herein, or otherwise could impair or
adversely affect the enforceability of any provisions of this Agreement,
executes and delivers a Spousal Consent in the form attached hereto as Annex B.
Notwithstanding the foregoing, (1) it is understood that a transfer of limited
partnership interests, limited liability company interests or similar interests
in any of the SLP Stockholders, any other private equity fund or any parent
entity with respect to any such SLP Stockholder or private equity fund shall not
constitute a transfer for purposes of this Agreement so long as there is no
change of control of such entity, and such entity (other than a SLP Stockholder)
was not formed for the purpose of acquiring a direct or indirect interest in DTI
Securities and (2) any conversion of Class A Common Stock, Class B Common Stock
or Class D Common Stock to Class C Common Stock shall not be deemed a “transfer”
hereunder.

(ii) Any purported transfer of DTI Securities or any interest in any DTI
Securities by any Stockholder that is not in compliance with this Agreement
shall be null and void, and the Company shall refuse to recognize any such
transfer for any purpose and shall not reflect in its register of stockholders
or otherwise any change in record ownership of DTI Securities pursuant to any
such transfer.

 

23



--------------------------------------------------------------------------------

(b) Fees and Expenses. Except as otherwise provided herein or in any other
applicable agreement between a Stockholder (or any of its Affiliates) and the
Company, any Stockholder that proposes to transfer DTI Securities in accordance
with the terms and conditions hereof shall be responsible for any fees and
expenses incurred by the Company in connection with such transfer.

(c) Securities Law Acknowledgement. Each Stockholder acknowledges that none of
the Common Stock (except any shares of Class C Common Stock registered under the
Securities Act (1) on Form S-8 prior to the Closing Date, (2) in connection with
the Merger or (3) after the Closing Date) has been registered under the
Securities Act and such unregistered shares may not be transferred, except as
otherwise provided herein, pursuant to an effective registration statement under
the Securities Act or pursuant to an exemption from registration under the
Securities Act. Each Stockholder agrees that it will not transfer any Common
Stock at any time if such action would (i) constitute a violation of any
securities laws of any applicable jurisdiction or a breach of the conditions to
any exemption from registration of Common Stock under any such laws or a breach
of any undertaking or agreement of such Stockholder entered into pursuant to
such laws or in connection with obtaining an exemption thereunder, (ii) cause
the Company to become subject to the registration requirements of the U.S.
Investment Company Act of 1940, as amended from time to time, or (iii) be a
non-exempt “prohibited transaction” under ERISA or Section 4975 of the Code or
cause all or any portion of the assets of the Company to constitute “plan
assets” for purposes of fiduciary responsibility or prohibited transaction
provisions of Title I of ERISA or Section 4975 of the Code. Each Stockholder
agrees it shall not be entitled to any certificate for any or all of the Common
Stock, unless the Board shall otherwise determine.

(d) Legend.

(i) Each certificate (or book-entry share) evidencing Common Stock held by a
Stockholder shall, unless Section 4.1(d)(ii) or Section 4.1(d)(iii) applies,
bear the following restrictive legend, either as an endorsement or on the face
thereof:

THE SALE, ASSIGNMENT, TRANSFER OR OTHER DISPOSITION OF THE SECURITIES EVIDENCED
BY THIS CERTIFICATE IS RESTRICTED BY THE TERMS OF A SLP STOCKHOLDERS AGREEMENT,
DATED AS OF DECEMBER 25, 2018, AS IT MAY BE AMENDED, MODIFIED OR SUPPLEMENTED
FROM TIME TO TIME, COPIES OF WHICH ARE ON FILE WITH THE ISSUER OF THIS
CERTIFICATE. NO SUCH SALE, ASSIGNMENT, TRANSFER OR OTHER DISPOSITION SHALL BE
EFFECTIVE UNLESS AND UNTIL THE TERMS AND CONDITIONS OF SUCH STOCKHOLDERS
AGREEMENT HAVE BEEN COMPLIED WITH IN FULL.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES
LAWS OF ANY OTHER JURISDICTION AND MAY NOT BE SOLD OR TRANSFERRED OTHER THAN IN
ACCORDANCE WITH THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS
AMENDED (OR OTHER APPLICABLE LAW), OR AN EXEMPTION THEREFROM.

 

24



--------------------------------------------------------------------------------

(ii) Each certificate (or book-entry share) evidencing Common Stock held by a
Stockholder issued in a transaction registered under the Securities Act shall
bear the following restrictive legend, either as an endorsement or on the face
thereof:

THE SALE, ASSIGNMENT, TRANSFER OR OTHER DISPOSITION OF THE SECURITIES EVIDENCED
BY THIS CERTIFICATE IS RESTRICTED BY THE TERMS OF A SLP STOCKHOLDERS AGREEMENT,
DATED AS OF DECEMBER 25, 2018, AS IT MAY BE AMENDED, MODIFIED OR SUPPLEMENTED
FROM TIME TO TIME, COPIES OF WHICH ARE ON FILE WITH THE ISSUER OF THIS
CERTIFICATE. NO SUCH SALE, ASSIGNMENT, TRANSFER OR OTHER DISPOSITION SHALL BE
EFFECTIVE UNLESS AND UNTIL THE TERMS AND CONDITIONS OF SUCH STOCKHOLDERS
AGREEMENT HAVE BEEN COMPLIED WITH IN FULL.

(iii) In the event that any or all of the paragraphs in the restrictive legend
set forth in Section 4.1(d)(i) or Section 4.1(d)(ii) have ceased to be
applicable, the Company shall provide any Stockholder, or their respective
transferees, at their request, without any expense to such Persons (other than
applicable transfer taxes and similar governmental charges, if any), with new
certificates (or evidence of book-entry share) for such Common Stock of like
tenor not bearing such paragraph(s) of the legend with respect to which the
restriction has ceased and terminated (it being understood that the restriction
referred to in the first paragraph of the legend in Section 4.1(d)(i) and in the
legend in Section 4.1(d)(ii) shall cease and terminate only upon the termination
of this ARTICLE IV with respect to the Stockholder holding such Common Stock).

(e) No Other Proxies or Voting Agreements. No Stockholder shall grant any proxy
or enter into or agree to be bound by any voting trust with respect to any DTI
Securities or enter into any agreements or arrangements of either kind with any
person with respect to any DTI Securities inconsistent with the provisions of
this Agreement (whether or not such agreements and arrangements are with other
Stockholders or holders of DTI Securities who are not parties to this
Agreement), including agreements or arrangements with respect to the
acquisition, disposition or voting (if applicable) of any DTI Securities, nor
shall any Stockholder act, for any reason, as a member of a group or in concert
with any other persons in connection with the acquisition, disposition or voting
(if applicable) of any DTI Securities in any manner which is inconsistent with
the provisions of this Agreement.

Section 4.2. Restrictions on Transfers During Restricted Period. Prior to the
181st day following the Closing Date (the “Restricted Period”), no Stockholder
(including, for the avoidance of doubt, any Permitted Transferee of a
Stockholder) may transfer any DTI Securities without the prior written consent
of the Company (which Company consent shall require approval by the Special
Committee), except for transfers of DTI Securities:

 

25



--------------------------------------------------------------------------------

(a) in a Qualified Sale Transaction;

(b) pursuant to the “tag-along” rights of such Stockholder under Section 4.4 in
respect of (x) any transfer by the MD Stockholders that has been approved in
advance by the SLP Stockholders or (y) a Sale Transaction that either is a
Qualified Sale Transaction or has been approved by the SLP Stockholders; or

(c) to a Permitted Transferee of such Stockholder (provided that, in the case of
a transfer pursuant to this Section 4.2(c), the Permitted Transferee of such
Stockholder shall agree to hold such DTI Securities subject to the transfer
restriction in this Section 4.2 for the balance of the Restricted Period).

Section 4.3. Permitted Transfers. Notwithstanding anything to the contrary
herein, each Stockholder and its Permitted Transferees may transfer DTI
Securities held by him, her or it to a Permitted Transferee of such Stockholder
without complying with the provisions of this ARTICLE IV, other than Section 4.1
and Section 4.2; provided, that such Permitted Transferee shall have executed
and delivered to the Company a Joinder Agreement in the form attached hereto as
Annex A-1 as contemplated in Section 4.1(a) and ARTICLE VI, or otherwise agreed
with all parties hereto, in a written instrument reasonably satisfactory to the
Company, that he, she or it will immediately convey record and beneficial
ownership of all such DTI Securities and all rights and obligations hereunder to
such Stockholder or another Permitted Transferee of such Stockholder if, and
immediately prior to such time that, he, she or it ceases to be a Permitted
Transferee of such Stockholder.

Section 4.4. Tag-Along Rights.

(a) Subject to Section 4.4(h) and receipt of prior written approval of the
Company as may be required pursuant to Section 4.2, (x) if any Initiating
Tag-Along Seller proposes to transfer all or a portion of their DTI Securities
equal to 10% or more of the then outstanding Common Stock to any single Person
or “group” (within the meaning of Section 13(d) of the Exchange Act and the
rules thereunder) (other than to a Permitted Transferee of such Initiating
Tag-Along Seller) or (y) if a Sale Transaction is entered into by the MD
Stockholders that either is a Qualified Sale Transaction or has been approved by
the SLP Stockholders (each of the transfers in the foregoing clauses (x) and
(y), a “Tag-Along Sale”), then the Initiating Tag-Along Seller shall give, or
direct the Company to give and the Company shall so promptly give, written
notice (a “Tag-Along Sale Notice”) of such proposed transfer to all Eligible
Tag-Along Sellers with respect to such Tag-Along Sale at least fifteen (15) days
prior to each of the consummation of such proposed transfer and the delivery of
a Tag-Along Sale Notice setting forth (i) the number and type of each class of
DTI Securities proposed to be transferred, (ii) the consideration to be received
for such DTI Securities by such Initiating Tag-Along Seller, including any
Additional Consideration to be received, (iii) the identity of the purchaser
(the “Tag-Along Buyer”), (iv) a copy of all definitive documents relating to
such Tag-Along Sale, including all documents that the Eligible Tag-Along Seller
would be required to execute in order to participate in such Tag-Along Sale and
all other agreements or documents referred to, or

 

26



--------------------------------------------------------------------------------

referenced, therein, (v) a detailed summary of all material terms and conditions
of the proposed transfer, (vi) the fraction, expressed as a percentage,
determined by dividing the number of DTI Securities to be purchased from the
Initiating Tag-Along Seller and its Permitted Transferees by the total number of
DTI Securities held by the Initiating Tag-Along Seller and its Permitted
Transferees (the “Tag-Along Sale Percentage”) and (vii) an invitation to each
Eligible Tag-Along Seller to irrevocably agree to include in the Tag-Along Sale
up to a number of DTI Securities held by such Eligible Tag-Along Seller equal to
the product of the total number of DTI Securities held by such Eligible
Tag-Along Seller multiplied by the Tag-Along Sale Percentage, subject to
adjustment pursuant to the Tag-Along Sale Priority and the Tag-Along Sale
Proration as contemplated in Section 4.4(c) (such amount of DTI Securities with
respect to each Eligible Tag-Along Seller, such Eligible Tag-Along Seller’s
“Tag-Along Shares”). In the event that any MD Related Party directly or
indirectly receives any compensation or other consideration or benefit arising
out of or in connection with the applicable Tag-Along Sale (other than any bona
fide cash and/or equity compensation (whether in the form of an initial equity
grant or otherwise) for service as an executive officer of the acquiring or
surviving company or any of their Subsidiaries or, with respect to MD Related
Parties, any bona fide commercial arrangement that is not a “Related Party
Transaction” because of the proviso of the definition thereof between an MD
Related Party and the proposed Tag-Along Buyer or any of its Affiliates which
commercial arrangement has been binding and in full force and effect (or, in the
absence of a binding legal arrangement, to the extent a course of dealing has
been in place) for at least twelve (12) months prior to the date that the
Tag-Along Sale Notice is provided to the Eligible Tag-Along Seller) pursuant to
any non-competition, non-solicitation, no-hire or other arrangement separate
from the transfer of the DTI Securities (“Additional Consideration”), the value
of such Additional Consideration (as reasonably determined by the Board, subject
to the consent of the SLP Stockholders not to be unreasonably withheld,
conditioned or delayed) shall be deemed to have been part of the consideration
paid or payable to the MD Stockholders in respect of their DTI Securities in
such Tag-Along Sale and shall be reflected in the amount offered by the
Tag-Along Buyer set forth in the applicable Tag-Along Sale Notice. In the event
that more than one MD Stockholder proposes to execute a Tag-Along Sale as an
Initiating Tag-Along Seller, then all such transferring MD Stockholders shall be
treated as the Initiating Tag-Along Seller, and the DTI Securities held and to
be transferred by such MD Stockholders shall be aggregated as set forth in
Section 8.17, including for purposes of calculating the applicable Tag-Along
Sale Percentage. Notwithstanding anything in this Section 4.4 to the contrary,
but subject to Section 4.4(c), if the Initiating Tag-Along Seller is
transferring Common Stock or vested in-the-money Company Stock Options in such
Tag-Along Sale, each of the Eligible Tag-Along Sellers shall be entitled to
transfer the same proportion of DTI Securities held by such Eligible Tag-Along
Seller as the proportion of the Initiating Tag-Along Seller’s Common Stock and
vested in-the-money Company Stock Options relative to the Initiating Tag-Along
Seller’s total number of such DTI Securities that are being sold by the
Initiating Tag-Along Seller in such Tag-Along Sale. For the avoidance of doubt,
no DTI Securities that are subject to any vesting or similar condition may be
transferred prior to such time as such DTI Securities have fully vested;
provided, that it is understood that if such DTI Securities vest in connection
with such Tag-Along Sale, such DTI Securities may be transferred in connection
therewith in accordance with this Section 4.4.

 

27



--------------------------------------------------------------------------------

(b) Upon delivery of a Tag-Along Sale Notice, each Eligible Tag-Along Seller may
elect to include all or a portion of such Eligible Tag-Along Seller’s Tag-Along
Shares in such Tag-Along Sale (Eligible Tag-Along Sellers who make such an
election being an “Electing Tag-Along Seller” and, together with the Initiating
Tag-Along Seller and all other Persons (other than any Affiliates of the
Initiating Tag-Along Seller) who otherwise are transferring, or have exercised a
contractual or other right to transfer, DTI Securities in connection with such
Tag-Along Sale, the “Tag-Along Sellers”), at the same price per share equivalent
of Common Stock and pursuant to the same terms and conditions as agreed to by
the Initiating Tag-Along Seller and otherwise in accordance with this
Section 4.4, by sending an irrevocable written notice (a “Tag-Along
Participation Notice”) to the Initiating Tag-Along Seller within fifteen
(15) days of the date the Tag-Along Sale Notice is received by such Eligible
Tag-Along Seller, indicating such Electing Tag-Along Seller’s irrevocable
election, subject to Section 4.4(d), to include its Tag-Along Shares in the
Tag-Along Sale and setting forth the number of Eligible Tag-Along Seller’s
Tag-Along Shares it elects to include. Following such fifteen (15) day period,
each Electing Tag-Along Seller that has delivered a Tag-Along Participation
Notice shall be entitled to sell to such proposed transferee, on the same terms
and conditions as, and concurrently with, the other Electing Tag-Along Sellers
and the Initiating Tag-Along Seller, such Electing Tag-Along Seller’s Tag-Along
Shares it elects to include, which terms and conditions have been set forth in
the Tag-Along Sale Notice, subject to the Tag-Along Sale Priority and the
Tag-Along Sale Proration as contemplated in Section 4.4(c). Each Eligible
Tag-Along Seller who does not deliver a Tag-Along Participation Notice within
such fifteen (15) day period shall have waived and be deemed to have waived all
of such Eligible Tag-Along Seller’s rights with respect to such Tag-Along Sale.
For the avoidance of doubt, it is understood that in order to be entitled to
exercise its right to include Tag-Along Shares in a Tag-Along Sale pursuant to
this Section 4.4, each Electing Tag-Along Seller must agree to make the same
representations and warranties, covenants, indemnities and agreements to the
Tag-Along Buyer as made by the Initiating Tag-Along Seller and any Electing
Tag-Along Seller in connection with the Tag-Along Sale (and shall be subject to
the same escrow or other holdback arrangements as such Persons so long as such
escrows or other holdbacks are proportionately based on the amount of
consideration received for the sale of DTI Securities in such Tag-Along Sale
transaction); provided, that:

(i) each Electing Tag-Along Seller shall be entitled to receive its pro rata
portion (based on the relative amount (and taking into account the per share
equivalent of Common Stock) of DTI Securities sold in such Tag-Along Sale
transaction) of any deferred consideration or indemnification payments relating
to such Tag-Along Sale (provided, however, that, with respect to any unexercised
Company Stock Options proposed to be transferred in such Tag-Along Sale by any
Tag-Along Seller, the per share consideration in respect thereof shall be
reduced by the exercise price of such options or, if required pursuant to the
terms of such options or such Tag-Along Sale, such Tag-Along Seller must
exercise the relevant option and transfer the relevant shares of Common Stock
(rather than the option) (in each case, net of any amounts required to be
withheld by the Company in connection with such exercise));

(ii) the aggregate amount of liability of each Electing Tag-Along Seller shall
not exceed the proceeds received by such Electing Tag-Along Seller in such
Tag-Along Sale;

(iii) all indemnification obligations (other than with respect to the matters
referenced in Section 4.4(b)(iv)) shall be on a several and not joint basis to
the Tag-Along Sellers pro rata (based on the amount of consideration received by
each Tag-Along Seller in the Tag-Along Sale transaction);

 

28



--------------------------------------------------------------------------------

(iv) no Electing Tag-Along Seller shall be responsible for any indemnification
obligations and/or liabilities (including through escrow or hold back
arrangements) for (A) breaches or inaccuracies of representations and warranties
made with respect to any other Tag-Along Seller’s (1) ownership of and title to
DTI Securities, (2) organization and authority or (3) conflicts and consents and
any other matter concerning such other Person and/or (B) breaches of any
covenant specifically relating to any other Tag-Along Seller; and

(v) no Stockholders that have elected to be an Electing Tag-Along Seller shall
be required in connection with such Tag-Along Sale transaction to agree to
(A) any employee, customer or other non-solicitation, no-hire or other similar
provision, (B) any non-competition or similar restrictive covenant and/or
(C) any term that purports to bind any portfolio company or investment of any
Electing Tag-Along Seller or any of their respective Affiliates.

(c) Notwithstanding anything in this Section 4.4 to the contrary, if the
Initiating Tag-Along Seller is any of the MD Stockholders (or, for the avoidance
of doubt, any of their Permitted Transferees) and such Initiating Tag-Along
Seller seeks to transfer Common Stock representing a majority of the Common
Stock beneficially owned by the MD Stockholders immediately following the
Original Closing, then the number of Tag-Along Shares that an Eligible Tag-Along
Seller may include in any Tag-Along Sale pursuant to this Section 4.4 shall be
an amount equal to 100% of the equity securities in the Company, Dell and their
respective Subsidiaries held by such Eligible Tag-Along Seller (such right, the
“Tag-Along Sale Priority”). Further, in the event that Stockholders having the
right to participate in a Tag-Along Sale (including the Initiating Tag-Along
Seller, the “Participating Sellers”) have elected to include more DTI Securities
in the aggregate than the Tag-Along Buyer is willing to purchase (the “Tag-Along
Demand”), the number of DTI Securities permitted to be sold by the Participating
Sellers shall be reduced such that each Tag-Along Seller is permitted to sell
only its pro rata share of the Tag-Along Demand (in proportion to the number of
DTI Securities held by each Participating Seller) (the “Tag-Along Sale
Proration”); provided that, in a Tag-Along Sale subject to Tag-Along Sale
Priority rights, the number of DTI Securities to be sold by Participating
Sellers with Tag-Along Sale Priority shall not be reduced.

(d) Notwithstanding the delivery of any Tag-Along Sale Notice, all
determinations as to whether to complete any Tag-Along Sale and as to the
timing, manner, price and, subject to Section 4.4(b)(i) through (v), other terms
and conditions of any such Tag-Along Sale shall be at the sole discretion of the
Initiating Tag-Along Seller, and none of the Initiating Tag-Along Seller, its
Affiliates and their respective Representatives shall have any liability to any
Electing Tag-Along Seller arising from, relating to or in connection with the
pursuit, consummation, postponement, abandonment or terms and conditions of any
proposed Tag-Along Sale except to the extent such Initiating Tag-Along Seller
failed to comply with the provisions of this Section 4.4; provided, that (i) if
the Initiating Tag-Along Seller agrees to amend, restate, modify or supplement
the terms and/or conditions of the Tag-Along Sale after such time that any
Stockholder has elected to be an Electing Tag-Along Seller in accordance with
the terms of this

 

29



--------------------------------------------------------------------------------

Section 4.4, the Initiating Tag-Along Seller shall promptly notify the Company
and each Electing Tag-Along Seller of such amendment, restatement, modification
and/or supplement and (ii) each such Electing Tag-Along Seller shall have the
right to withdraw its Tag-Along Participation Notice by delivering written
notice of such withdrawal to the Initiating Tag-Along Seller within five
(5) Business Days of the date of receipt of such notice from the Initiating
Tag-Along Seller.

(e) Notwithstanding anything in this Section 4.4 to the contrary, this
Section 4.4 shall not apply to (i) any transfers of DTI Securities to a
Permitted Transferee of the transferring Stockholder and/or (ii) any transfer of
Common Stock in a registered public offering (whether in a Demand Registration,
Piggyback Registration, Marketed Underwritten Shelf Take-Down or otherwise), it
being understood that participation rights in connection with transfers of
Common Stock in a registered public offering (whether in a Demand Registration,
Piggyback Registration, Marketed Underwritten Shelf Take-Down or otherwise)
shall be governed by the terms of the Registration Rights Agreement.

(f) All reasonable and documented out-of-pocket costs and expenses incurred by
the Company, its Subsidiaries and/or the Tag-Along Sellers in connection with
such Tag-Along Sale shall be allocated and borne on a pro rata basis by each
Tag-Along Seller in accordance with the amount of consideration otherwise
received by each Tag-Along Seller in such Tag-Along Sale. For the avoidance of
doubt, it is understood that this Section 4.4(f) shall not prevent any Tag-Along
Sale to be structured in a manner such that some or all of the such costs and
expenses result in a pro rata reduction in the consideration received by the
Tag-Along Sellers in such Tag-Along Sale.

(g) Notwithstanding anything herein to the contrary, if the Initiating Tag-Along
Seller has not completed the proposed Tag-Along Sale within one hundred twenty
(120) days following delivery of the Tag-Along Sale Notice in accordance with
this Section 4.4, the Initiating Tag-Along Seller may not then effect such
proposed Tag-Along Sale without again complying with the provisions of this
Section 4.4; provided, that if such proposed Tag-Along Sale is subject to, and
conditioned on, one or more prior regulatory approvals, then such one hundred
twenty (120) day period shall be extended solely to the extent necessary until
no later than the expiration of ten (10) days after all such approvals shall
have been received.

(h) The “tag-along” rights described in this Section 4.4 shall survive the
Closing and shall automatically terminate upon the earlier of (i) the 18-month
anniversary of the Closing Date and (ii) such time following the Closing Date
that the MD Stockholders no longer beneficially own Common Stock representing a
majority of the Common Stock beneficially owned by the MD Stockholders
immediately following the Original Closing Date, provided, that in addition to
any other applicable provisions in this Section 4.4 (including the Tag-Along
Sale Priority and the Tag-Along Sale Proration), such transfer of DTI Securities
shall also be subject to the Priority Sell-Down pursuant to the Registration
Rights Agreement; provided, further, that any registered offering of DTI
Securities shall be governed by the terms of the Registration Rights Agreement.

 

30



--------------------------------------------------------------------------------

Section 4.5. Diligence Access and Cooperation. The Company agrees to provide,
and shall cause its Subsidiaries and controlled Affiliates and its and their
respective officers, employees, financial advisors, attorneys, accountants,
consultants, agents and other representatives to provide, such cooperation as
may reasonably be requested (including with respect to timeliness) in connection
with and to assist in the structuring and/or facilitation of any sale or
transfer of DTI Securities by any SLP Stockholder and/or their respective
Permitted Transferees permitted by this ARTICLE IV. Such reasonable cooperation
will include (a) participation in meetings, drafting sessions and due diligence
sessions, (b) access to the properties, facilities, material contracts and books
and records, including financial statements, projections and accountants’ work
papers, (c) access to the officers, management, employees, financial advisors,
attorneys, accountants, consultants, agents and other representatives of the
Company and its Subsidiaries as may be required or requested in connection with
such transaction, (d) promptly furnishing to the transferor, transferee or
acquiror and its or their advisors and representatives financial and other
pertinent information regarding the Company and its Subsidiaries as may be
reasonably requested by the transferor and (e) assisting the transferor and
their advisors and/or representatives in the preparation and execution of any
documents in connection with such transfer or sale, each of subclauses
(a) through (e) to the extent reasonably requested and required for such sale or
transfer to be effectuated. Prior to the Company, its Subsidiaries or its or
their respective officers, employees, financial advisors, attorneys,
accountants, consultants, agents and other representatives providing any
Confidential Information to a third party as contemplated in this Section 4.5,
such third party shall be required to execute a confidentiality agreement as
provided for in Section 5.3(c)(ii).

ARTICLE V

ADDITIONAL AGREEMENTS

Section 5.1. Further Assurances. From time to time, at the reasonable request of
the SLP Stockholders and without further consideration, each party hereto shall
execute and deliver such additional documents and take all such further action
as may be necessary or appropriate to consummate and make effective, in the most
expeditious manner practicable, the transactions contemplated by this Agreement.

Section 5.2. Other Businesses; Waiver of Certain Duties.

(a) Each of the Company, the Specified Subsidiaries, and each Stockholder (for
itself and on behalf of the Company) hereby expressly acknowledges and agrees,
to the fullest extent permitted by applicable law and subject to any express
agreement that may from time to time be in effect, any Covered Person may, and
shall have no duty not to:

(i) invest in, carry on and conduct, whether directly, or as a partner in any
partnership, or as a joint venturer in any joint venture, or as an officer,
director, stockholder, equityholder or investor in any Person, or as a
participant in any syndicate, pool, trust or association, any business of any
kind, nature or description, whether or not such business is competitive with or
in the same or similar lines of business as the Company or any of its
Subsidiaries (including for this purpose VMware and its subsidiaries);

(ii) do business with any client, customer, vendor or lessor of any of the
Company or its Affiliates; and/or

 

31



--------------------------------------------------------------------------------

(iii) make investments in any kind of property in which the Company may make
investments.

To the fullest extent permitted by Section 122(17) of the DGCL or any other
applicable law in the event that the applicable entity is not incorporated,
formed or organized as a corporation in the State of Delaware, the Company and
the Specified Subsidiaries hereby renounce any interest or expectancy of the
Company or such Specified Subsidiary, as the case may be, to participate in any
business or investments of any Covered Person as currently conducted or as may
be conducted in the future, and waives any claim against a Covered Person and
shall indemnify a Covered Person against any claim that such Covered Person is
liable to the Company, any Specified Subsidiary or their respective stockholders
for breach of any fiduciary duty solely by reason of such Person’s participation
in any such business or investment. The Company and the Specified Subsidiaries
shall pay in advance any expenses incurred in defense of such claim as provided
in this provision. In the event that a Covered Person acquires knowledge of a
potential transaction or matter which may constitute a corporate opportunity for
both (x) the Covered Person in his or her capacity as a partner, member,
employee, officer or director of the SLP Stockholders and (y) the Company or any
Specified Subsidiary, the Covered Person shall not have any duty to offer or
communicate information regarding such corporate opportunity to the Company or
any Specified Subsidiary. To the fullest extent permitted by Section 122(17) of
the DGCL or any other applicable law in the event that the applicable entity is
not incorporated, formed or organized as a corporation in the State of Delaware,
the Company and each Specified Subsidiary hereby renounce any interest or
expectancy of the Company or such Specified Subsidiary in any potential
transaction or matter of which the Covered Person acquires knowledge, except for
any corporate opportunity which is expressly offered to a Covered Person in
writing solely in his or her capacity as an officer or director of the Company,
any Specified Subsidiary or any of their respective Subsidiaries (including for
this purpose VMware and its subsidiaries) and waives any claim against each
Covered Person and shall indemnify a Covered Person against any claim, that such
Covered Person is liable to the Company, any Specified Subsidiary or their
respective stockholders for breach of any fiduciary duty solely by reason of the
fact that such Covered Person (A) pursues or acquires any corporate opportunity
for its own account or the account of any Affiliate or other Person,
(B) directs, recommends, sells, assigns or otherwise transfers such corporate
opportunity to another Person or (C) does not communicate information regarding
such corporate opportunity to the Company or such Specified Subsidiary;
provided, however, in each such case, that any corporate opportunity which is
expressly offered to a Covered Person in writing solely in his or her capacity
as an officer or director of the Company, a Specified Subsidiary or any of their
respective Subsidiaries (including for this purpose VMware and its subsidiaries)
shall belong to the Company or such Specified Subsidiary, as the case may be.
The Company and the Specified Subsidiaries shall pay in advance any expenses
incurred in defense of such claim as provided in this provision, except to the
extent that a Covered Person is determined by a final, non-appealable order of a
Delaware court having competent jurisdiction (or any other judgment which is not
appealed in the applicable time) to have breached this Section 5.2(a), in which
case any such advanced expenses shall be promptly reimbursed to the Company or
such Specified Subsidiary, as applicable.

(b) The Company, the Specified Subsidiaries and each of the Stockholders agree
that the waivers, limitations, acknowledgments and agreements set forth in this
Section 5.2 shall not apply to any alleged claim or cause of action against any
of the SLP Stockholders based upon the breach or nonperformance by such SLP
Stockholder of this Agreement or any other agreement to which such Person is a
party.

 

32



--------------------------------------------------------------------------------

(c) The provisions of this Section 5.2, to the extent that they restrict the
duties and liabilities of the SLP Stockholders or any SLP Director Nominee
otherwise existing at law or in equity, are agreed by the Company, the Specified
Subsidiaries and each of the Stockholders to replace such other duties and
liabilities of the SLP Stockholders or any SLP Director Nominee to the fullest
extent permitted by applicable law.

Section 5.3. Confidentiality.

(a) Each Stockholder agrees to keep confidential and not disclose to any third
party any materials and/or information provided to it by or on behalf of the
Company or any of its Subsidiaries (which for the purposes of this Section 5.3
shall include VMware and its subsidiaries), and, subject to Section 5.3(b), not
to use any such information other than in connection with its investment in the
Company (“Confidential Information”); provided, however, that the term
“Confidential Information” does not include information that:

(i) is already in such recipient’s possession (provided, that such information
is not subject to another confidentiality agreement with or other obligation of
secrecy to any Person);

(ii) is or becomes generally available to the public other than as a result of a
disclosure, directly or indirectly, by such recipient or its Representatives;

(iii) is or becomes available to such recipient on a non-confidential basis from
a source other than any of the Stockholders or any of their respective
Representatives (provided, that such source is not known by such recipient to be
bound by a confidentiality agreement with or other obligation of secrecy to any
Person); and/or

(iv) is or was independently developed by such recipient or its Representatives
without the use of any Confidential Information.

(b) The Company acknowledges that the SLP Stockholders’ (including its
affiliated private equity funds’) review of the Confidential Information will
inevitably enhance their knowledge and understanding of the Company’s and its
Subsidiaries’ industries in a way that cannot be separated from such
Stockholder’s or its affiliated private equity funds’ other knowledge and the
Company agrees that Section 5.3(a) shall not restrict such Stockholder’s
(including its affiliated private equity funds’) use of such overall knowledge
and understanding of such industries, including in connection with the purchase,
sale, consideration of and decisions related to other investments and serving on
the boards of such investments.

(c) Notwithstanding anything in this Section 5.3 to the contrary, any such
Stockholder may disclose Confidential Information to:

(i) such Stockholder’s and its Affiliates’ Representatives who are subject to a
customary confidentiality obligation to such Stockholder or its Affiliates;

 

33



--------------------------------------------------------------------------------

(ii) any Person to which such Stockholder offers or may propose to offer to
transfer any DTI Securities (provided, that (x) such transfer would be permitted
by the terms of this Agreement (assuming the receipt of all consents required
hereunder) and (y) the prospective transferee agrees to be subject to a
customary confidentiality agreement with the Company or Dell);

(iii) any other Stockholder or its Affiliates, or their respective
Representatives, or any member of a Board or any board of directors of any
Subsidiary of the Company;

(iv) the extent required to be disclosed by such Stockholder or its Affiliates,
or their respective Representatives, by deposition, interrogatory, request for
documents, subpoena, civil investigative demand or similar process, law,
regulation, legal or judicial process or audit or inquiries by a regulator, bank
examiner or self-regulatory organization or pursuant to mandatory professional
ethics rules (but only to the extent so required and after notifying the Company
to the extent reasonably practicable and requesting confidential treatment);

(v) current or prospective limited partners of a Stockholder or its affiliated
private equity funds who are subject to confidentiality obligations to such
Stockholder or its affiliated private equity funds; and/or

(vi) other Person(s) with the Company’s prior written consent.

Section 5.4. Certain Tax Matters.

(a) Each of the SLP Stockholders and the Company acknowledge that, in connection
with the Original Merger, (i) the contribution by the MD Stockholders of shares
of common stock, par value $0.01 per share, of Dell and cash to the Company in
exchange for shares of Original Stock and (ii) the contribution by the other
Stockholders of shares of common stock, par value $0.01 per share, of Dell and
cash to the Company in exchange for shares of Original Stock, in each case, at
the Original Closing, taken together (the “Contribution”), were intended to
qualify as an exchange described in Section 351 of the Code. In connection
therewith, each of the Initial SLP Stockholders agreed, without the prior
written consent of the MD Stockholders (such consent not to be unreasonably
withheld, conditioned or delayed); provided, that it shall be deemed to be
unreasonable to withhold such consent if the MD Stockholders have been advised
by their counsel that the Contribution fails to qualify as an exchange described
in Section 351 of the Code), (x) not to take any position inconsistent with the
treatment of the Contribution as an exchange described in Section 351 of the
Code, except to the extent otherwise required pursuant to a “determination”
within the meaning of Section 1313(a) of the Code or a change in law after the
date of the Contribution and (y) not to take any action that could reasonably be
expected to cause the Contribution to fail to qualify as an exchange described
in Section 351 of the Code (including any action that is inconsistent with the
representations warranties or covenants made by such Stockholder in the Original
Agreement).

 

34



--------------------------------------------------------------------------------

(b) Each Stockholder that was required to deliver a tax representation letter to
counsel to the MD Stockholders pursuant to Section 2.17 of the Interim Investors
Agreement (a “Tax Representation Letter”), hereby represents and warrants to the
MD Stockholders, as of the Original Closing Date, as follows: (i) such
Stockholder has delivered the Tax Representation Letter in accordance with the
requirements of Section 2.17 of the Interim Investors Agreement and (ii) the
representations and warranties of such Stockholder set forth in such Tax
Representation Letter were true, correct and complete as of the Original Closing
Date. Notwithstanding anything to the contrary herein or in any Tax
Representation Letter delivered by the Company, in no event shall the Company be
liable to any party (including the MD Stockholders) for the failure of any
representation, warranty or covenant contained in its Tax Representation Letter
to be true, correct or complete or for the Company’s failure to comply with any
covenant contained in such Tax Representation Letter.

Section 5.5. Expense Reimbursement.

(a) Directors. The Company shall, or shall cause a Specified Subsidiary to,
promptly and upon request, reimburse the SLP Stockholders for all reasonable and
documented out-of-pocket costs and expenses of their respective director
nominees of each Board, if any, incurred in connection with Board service,
including travel, lodging and meal expenses in connection with Board or
committee meetings.

(b) SLP Stockholders. From and after the date hereof, Dell shall pay directly or
reimburse, or cause to be paid directly or reimbursed, with respect to the SLP
Stockholders, SLP and its Affiliates:

(i) the ongoing reasonable out-of-pocket costs and expenses incurred by such
Persons in connection with the SLP Stockholders’ investment in the Company,
including (A) fees, expenses and reasonable out-of-pocket disbursements of any
independent professionals and organizations, including independent accountants,
outside legal counsel or consultants retained by such Persons, (B) reasonable
costs and expenses of any outside services or independent contractors such as
financial printers, couriers, business publications, on-line financial services
or similar services, retained or used by such Persons or any of their respective
Affiliates and (C) transportation or any other expense not associated with their
or their Affiliates’ ordinary operations;

(ii) the payment or reimbursement of the SLP Stockholders’ or their Affiliates’
reasonable out-of-pocket costs and expenses for their “value creation” personnel
and/or employees, but only to the extent that the Company has requested such
personnel or employees to provide services to the Company and/or its
Subsidiaries pursuant to an engagement letter agreed with the Company and/or its
Subsidiaries; and

(iii) payment or reimbursement of the costs and expenses (including internal
costs, overhead, compensation and expenses of a similar nature, but excluding
the costs and expenses paid or reimbursed pursuant to Section 5.5(b)(ii)) for
the SLP Stockholders or their Affiliates’ “value creation” personnel and/or
employees, but only to the extent that the Company has requested such personnel
or employees to provide services to the Company and/or its Subsidiaries pursuant
to an engagement letter agreed with the Company and/or its Subsidiaries;

 

35



--------------------------------------------------------------------------------

provided, that all payments or reimbursement for such expenses will be made by
wire transfer in same-day funds to the bank account(s) designated by such
applicable Stockholder or its relevant Affiliate promptly upon or as soon as
practicable following request for reimbursement.

Section 5.6. Information Rights; Visitation Rights.

(a) Information Rights.

(i) Information Generally. The Company shall deliver, or cause to be delivered,
to each of the SLP Stockholders (for so long as they are entitled to nominate a
SLP Director Nominee):

(A) to the extent prepared in the ordinary course of business of the Company
and/or any of its Subsidiaries (which for the purposes of this Section 5.6 shall
include VMware and its subsidiaries), as soon as available, and in any event
within thirty (30) days after the end of each month, the consolidated balance
sheet (or other similar monthly financial accounts) of the Company and its
consolidated Subsidiaries as at the end of such month and the related
consolidated statements of income, cash flows and changes in stockholders’
equity for such month and the portion of the fiscal year then ended of the
Company and its consolidated Subsidiaries, in each case, setting forth the
figures for the corresponding periods of the previous fiscal year, or, in the
case of such balance sheet, for the last day of such month, in comparative form,
all in reasonable detail (or in such other presentation or format as is prepared
in the ordinary course of business of the Company and/or any of its
Subsidiaries);

(B) as soon as available and in any event within forty-five (45) days after the
end of each of the first three (3) quarters of each fiscal year of the Company,
consolidated balance sheets of the Company and its consolidated Subsidiaries as
of the end of such period, and the related consolidated statements of income,
cash flows and changes in stockholders’ equity of the Company and its
consolidated Subsidiaries for the period then ended and the portion of the
fiscal year then ended, in each case (x) prepared in conformity with generally
accepted accounting principles in the United States applied on a consistent
basis, except as otherwise noted therein, and subject to the absence of
footnotes and to year-end adjustments and (y) setting forth the figures for the
corresponding periods of the previous fiscal year, or, in the case of such
balance sheet, for the last day of such fiscal quarter, in comparative form, all
in reasonable detail;

(C) as soon as available and in any event within ninety (90) days after the end
of each fiscal year of the Company, (1) a copy of the audited consolidated
balance sheet of the Company and its consolidated Subsidiaries as of the end of
such fiscal year, and the audited consolidated statements of income, cash flows
and changes in stockholders’ equity of the Company and its

 

36



--------------------------------------------------------------------------------

consolidated Subsidiaries for the fiscal year then ended, in each case,
(x) prepared in conformity with generally accepted accounting principles in the
United States applied on a consistent basis, except as otherwise noted therein
and (y) setting forth in comparative form the figures for the immediately
preceding fiscal year, all in reasonable detail and (2) a copy of the report,
opinion or certification of the Company’s independent accountant with respect to
the Company’s financial statements for such fiscal year;

(D) to the extent prepared in the ordinary course of business, with reasonable
promptness after the transmission (but in any event, within three (3) Business
Days), a copy of each valuation of the Company undertaken for purposes of
management equity grants;

(E) as soon as practicable after the discovery by any member of senior
management of the Company or any Specified Subsidiary of any material adverse
event or material litigation, a written statement summarizing such event or
litigation in reasonable detail; and

(F) with reasonable promptness after the transmission or occurrence (but in any
event, within three (3) Business Days), other reports, including communications
directed at stockholders of the Company generally or the financial community,
and any reports filed by the Company with the SEC or any stock exchange (if and
when applicable).

(ii) Debt Financing-Related Information. The Company shall deliver, or cause to
be delivered, to each of the SLP Stockholders all information required to be
delivered by the Company or its Subsidiaries to the creditors, lenders and/or
noteholders pursuant to the terms of the senior secured indebtedness and the
debt securities, in each case, incurred or issued to finance the EMC Merger and
the transactions contemplated thereby and by the related transactions entered
into in connection therewith, as such indebtedness may be in effect from time to
time.

(iii) Other Information. The Company shall deliver, or cause to be delivered,
with reasonable promptness to the SLP Stockholders such other information and
data with respect to the Company or any of its consolidated Subsidiaries as from
time to time may be reasonably requested by such Stockholder, including a
complete, correct and accurate capitalization table for the DTI Securities.

(iv) SEC Filings. At any time during which the Company is subject to the
periodic reporting requirements of the Exchange Act or voluntarily reports
thereunder, the Company may satisfy its obligations pursuant to
Section 5.6(a)(i)(B) and Section 5.6(a)(i)(C) by filing with the SEC (via the
EDGAR system) on a timely basis annual and quarterly reports satisfying the
requirements of the Exchange Act.

 

37



--------------------------------------------------------------------------------

(b) Visitation Rights.

(i) The Company shall, and shall cause its Subsidiaries to, permit each of the
SLP Stockholders (for so long as they either (x) beneficially own at least 5% of
the issued and outstanding Common Stock or (y) are entitled to nominate a SLP
Director Nominee), at any time and from time to time during normal business
hours and with reasonable prior notice, reasonable access to:

(A) examine and make copies of and abstracts from the books, records, material
contracts, properties, employees and management of the Company and its
Subsidiaries;

(B) visit the properties of the Company and its Subsidiaries; and

(C) discuss the affairs, finances and accounts of the Company and its
Subsidiaries with any of the directors, officers or employees of the Company and
the independent accountants of the Company.

Section 5.7. Cooperation with Reorganizations and SEC Filings.

(a) Mergers, Reorganizations, Etc. In the event of any merger, amalgamation,
statutory share exchange or other business combination or reorganization of the
Company, on the one hand, with any of its Subsidiaries (which for this purpose
includes VMware and its subsidiaries), on the other hand, the Stockholders
shall, to the extent the Company is not the surviving entity, execute a
stockholders agreement with terms that are substantially equivalent (to the
extent practicable) to, mutatis mutandis, such terms of this Agreement.

(b) Further Assurances. In connection with any proposed transaction contemplated
by Section 5.7(a), each Stockholder shall take such actions as may be reasonably
required and otherwise cooperate in good faith with the Company and the other
Stockholders, including taking all actions reasonably requested by the Company
or the SLP Stockholders and executing and delivering all agreements, instruments
and documents as may be reasonably required in order to consummate any such
proposed transaction contemplated by Section 5.7(a).

(c) SEC Filings. Each Stockholder agrees, to the extent practicable and as
requested by the SLP Stockholders, to use reasonable efforts to take or avoid
taking (as applicable) actions that would potentially cause liability to the
Company or any Stockholder under Section 13 or Section 16 of the Exchange Act or
the rules and regulations promulgated thereunder. To the extent that the Company
or any Stockholder determines that it is obligated to make filings under
Section 13 or Section 16 of the Exchange Act or the rules and regulations
promulgated thereunder, each Stockholder agrees to use reasonable efforts to
cooperate with the Person that determines that it has such a filing obligation,
including by promptly providing information reasonably required by such Person
for any such filing.

Section 5.8. Subsidiary Section 16 Liability. The Company will not and shall
cause its Subsidiaries (which for this purpose includes VMware and its
subsidiaries) not to enter into or effect any transaction in the common stock or
other securities of VMware that could potentially cause liability to any SLP
Stockholder or any of its Affiliates under Section 16 of the Exchange Act by
virtue of such Person’s ownership of stock of the Company or as a member of the
Company’s Board or the board of directors of VMware, in each case without the
prior written consent of each of the foregoing parties which could incur such
liability.

 

38



--------------------------------------------------------------------------------

ARTICLE VI

ADDITIONAL PARTIES

Section 6.1. Additional Parties. Additional parties may be added to and be bound
by and receive the benefits afforded by, and be subject to the obligations
provided by, this Agreement upon the execution and delivery of a Joinder
Agreement in the form attached hereto as Annex A-1 by such additional party to
the Company and the acceptance thereof by the Company; provided, however, that
the addition of Specified Subsidiaries to this Agreement shall be governed by
Section 3.2(a) and not this Section 6.1. To the extent permitted by Section 8.9,
amendments may be effected to this Agreement reflecting such rights and
obligations, consistent with the terms of this Agreement, of such additional
Stockholder as the SLP Stockholders and such additional Stockholder may agree.

ARTICLE VII

INDEMNIFICATION; INSURANCE

Section 7.1. Indemnification of Directors. In addition to any other
indemnification rights that the directors have pursuant to the Organizational
Documents of the Company, each of the directors of the Company shall have the
right to enter into, and the Company agrees to enter into, an indemnification
agreement substantially in the form of Annex C attached hereto (the “Director
Indemnification Agreements”).

Section 7.2. Indemnification of Stockholders.

(a) To the fullest extent permitted by applicable law, the Company will, and
will cause each of the Specified Subsidiaries to, indemnify, exonerate and hold
the Stockholders and each of their respective partners, stockholders, members,
Affiliates, directors, officers, fiduciaries, managers, controlling Persons,
employees and agents and each of the partners, stockholders, members,
Affiliates, directors, officers, fiduciaries, managers, controlling Persons,
employees and agents of each of the foregoing (collectively, the “Indemnitees”)
free and harmless from and against any and all actions, causes of action, suits,
claims, proceedings, liabilities, losses, damages and costs and out-of-pocket
expenses in connection therewith (including reasonable attorneys’ fees and
expenses) incurred by the Indemnitees or any of them before or after the date of
this Agreement (collectively, the “Indemnified Liabilities”), arising out of any
action, cause of action, suit, arbitration or claim arising directly or
indirectly out of, or in any way relating to, (i) such Stockholder’s or its
Affiliates’ ownership of Securities or such Stockholder’s or its Affiliates’
control or ability to influence the Company or any of its Subsidiaries (which
for purposes of this ARTICLE VII shall include VMware and its subsidiaries) or
their respective predecessors or successors (other than any such Indemnified
Liabilities (x) to the extent such Indemnified Liabilities arise out of any
willful breach of this Agreement by such Indemnitee or its Affiliates or other
related Persons or (y) without limiting any other rights to indemnification, to
the extent such control or the ability to control the Company or any of its
Subsidiaries derives from such Stockholder’s or its Affiliates’ capacity as an
officer or director of the Company or any of its Subsidiaries) or (ii) the
business, operations, properties, assets or other rights or liabilities of the
Company or any of its Subsidiaries; provided, however, that if and to the extent
that the foregoing undertaking may be unavailable or unenforceable for any
reason, the Company will, and will cause the Specified Subsidiaries to,

 

39



--------------------------------------------------------------------------------

make the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities which is permissible under applicable law. For the
purposes of this Section 7.2, none of the circumstances described in the
limitations contained in the proviso in the immediately preceding sentence shall
be deemed to apply absent a final non-appealable judgment of a court of
competent jurisdiction to such effect, in which case to the extent any such
limitation is so determined to apply to any Indemnitee as to any previously
advanced indemnity payments made by the Company or any of the Specified
Subsidiaries, then such payments shall be promptly repaid by such Indemnitee to
the Company and the Specified Subsidiaries, as applicable. The rights of any
Indemnitee to indemnification hereunder will be in addition to any other rights
any such Person may have under any other agreement or instrument to which such
Indemnitee is or becomes a party or is or otherwise becomes a beneficiary or
under law or regulation or under the Organizational Documents of the Company or
any of its Subsidiaries.

(b) The Company acknowledges and agrees that the Company shall, and to the
extent applicable shall cause the Specified Subsidiaries to, be fully and
primarily responsible for the payment to the Indemnitee in respect of
Indemnified Liabilities in connection with any Jointly Indemnifiable Claim,
pursuant to and in accordance with (as applicable) the terms of (i) applicable
law, (ii) the Organizational Documents of the Company, (iii) the Director
Indemnification Agreements, (iv) this Agreement, (v) any other agreement between
the Company or any Specified Subsidiary and the Indemnitee pursuant to which the
Indemnitee is indemnified, (vi) the laws of the jurisdiction of incorporation or
organization of any Specified Subsidiary and/or (vii) the Organizational
Documents of any Specified Subsidiary (clauses (i) through (vii) collectively,
the “Indemnification Sources”), irrespective of any right of recovery the
Indemnitee may have from any Indemnitee-Related Entities. Under no circumstance
shall the Company or any Specified Subsidiary be entitled to any right of
subrogation or contribution by the Indemnitee-Related Entities and no right of
advancement or recovery the Indemnitee may have from the Indemnitee-Related
Entities shall reduce or otherwise alter the rights of the Indemnitee or the
obligations of the Company or any Specified Subsidiary under the Indemnification
Sources. In the event that any of the Indemnitee-Related Entities shall make any
payment to the Indemnitee in respect of indemnification with respect to any
Jointly Indemnifiable Claim, (x) the Company shall, and to the extent applicable
shall cause the Specified Subsidiaries to, reimburse the Indemnitee-Related
Entity making such payment to the extent of such payment promptly upon written
demand from such Indemnitee-Related Entity, (y) to the extent not previously and
fully reimbursed by the Company and/or any Specified Subsidiary pursuant to
clause (x), the Indemnitee-Related Entity making such payment shall be
subrogated to the extent of the outstanding balance of such payment to all of
the rights of recovery of the Indemnitee against the Company and/or any
Specified Subsidiary, as applicable, and (z) the Indemnitee shall execute all
papers reasonably required and shall do all things that may be reasonably
necessary to secure such rights, including the execution of such documents as
may be necessary to enable the Indemnitee-Related Entities effectively to bring
suit to enforce such rights.

(c) The Company and Stockholders agree that each of the Indemnitees and
Indemnitee-Related Entities shall be third-party beneficiaries with respect to
this Section 7.2, entitled to enforce this Section 7.2 as though each such
Indemnitee and Indemnitee-Related Entity were a party to this Agreement. The
Company shall cause each of the Specified Subsidiaries to perform the terms and
obligations of this Section 7.2 as though each such Specified Subsidiary were a
party to this Agreement.

 

40



--------------------------------------------------------------------------------

Section 7.3. Insurance. The Company shall, and shall cause the Specified
Subsidiaries to, at all times maintain a policy or policies of insurance
providing directors’ and officers’ liability insurance to the extent reasonably
satisfactory to the SLP Stockholders, and the Indemnitees shall be covered by
such policy or policies, in accordance with its or their terms, to the maximum
extent of the coverage provided to any other director or officer of the Company
or any Specified Subsidiary. If, at the time the Company or any of the Specified
Subsidiaries receives from an Indemnitee any notice of the commencement of any
action, cause of action, suit, claim or proceeding, and the Company or a
Specified Subsidiary has such insurance in effect which would reasonably be
expected to cover such action, cause of action, suit, claim or proceeding, the
Company shall give prompt notice of the commencement of such action, cause of
action, suit, claim or proceeding to the insurers in accordance with the
procedures set forth in such policy or policies. The Company shall thereafter
take all necessary or reasonably desirable action to cause such insurers to pay,
on behalf of the Indemnitees, all amounts payable as a result of such action,
cause of action, suit, claim or proceeding in accordance with the terms of such
policy or policies.

ARTICLE VIII

MISCELLANEOUS

Section 8.1. Entire Agreement. This Agreement (together with the Management
Stockholders Agreement, the Registration Rights Agreement, the Class A
Stockholders Agreement, the Class C Stockholders Agreement and the SLP
Subscription Agreement) constitutes the entire understanding and agreement
between the parties and supersedes and replaces any prior understanding,
agreement or statement of intent, in each case, written or oral, of any and
every nature with respect thereto. In the event of any inconsistency between
this Agreement and any document executed or delivered to effect the purposes of
this Agreement, including the Organizational Documents of any Person, this
Agreement shall govern as among the parties hereto. Each of the parties hereto
shall exercise all voting and other rights and powers available to it so as to
give effect to the provisions of this Agreement and, if necessary, to procure
(so far as it is able to do so) any required amendment to the Company’s and/or
its Subsidiaries’ Organizational Documents, in order to cure any such
inconsistency.

Section 8.2. Effectiveness. This Agreement shall become effective on
December 25, 2018 upon execution of this Agreement by each of the Company and
the SLP Stockholders.

Section 8.3. Termination of First Restated Agreement. The parties hereto hereby
agree that effective as of the effectiveness of this Agreement, and conditioned
upon the concurrent effectiveness of the MD Stockholders Agreement and MSD
Partners Stockholders Agreement, all rights and obligations of the Stockholders
pursuant to the First Restated Agreement shall terminate; provided, that
(i) Section 5.6 and ARTICLE VII of the First Restated Agreement shall survive
such termination and remain in full force and effect in respect of any
reimbursable expenses or rights to indemnification, as applicable, arising prior
to the effectiveness of this Agreement and (ii) the foregoing shall not
terminate, restrict or otherwise prejudice any other rights the Stockholders are
entitled to pursuant to the First Restated Agreement arising prior to the
effectiveness of this Agreement. In the event that this Agreement does not
become effective pursuant to Section 8.2, the First Restated Agreement shall
continue in full force and effect without termination, amendment or restatement.

 

41



--------------------------------------------------------------------------------

Section 8.4. Specific Performance. The parties hereto agree that the obligations
imposed on them in this Agreement are special, unique and of an extraordinary
character, and that, in the event of breach by any party, damages would not be
an adequate remedy and each of the other parties shall be entitled to specific
performance and injunctive and other equitable relief in addition to any other
remedy to which it may be entitled, at law or in equity. The parties hereto
further agree to waive any requirement for the securing or posting of any bond
in connection with the obtaining of any such injunctive or other equitable
relief.

Section 8.5. Governing Law. This Agreement and all claims or causes of action
(whether in tort, contract or otherwise) that may be based upon, arise out of or
relate to this Agreement or the negotiation, execution or performance of this
Agreement (including any claim or cause of action based upon, arising out of or
related to any representation or warranty made in or in connection with this
Agreement) shall be governed by and construed in accordance with the laws of the
State of Delaware, regardless of the laws that might otherwise govern under
applicable principles of conflicts of laws.

Section 8.6. Submissions to Jurisdictions; WAIVER OF JURY TRIAL.

(a) Each of the parties hereto hereby irrevocably acknowledges and consents that
any legal action or proceeding brought with respect to this Agreement or any of
the obligations arising under or relating to this Agreement shall be brought and
determined exclusively in the Court of Chancery in the State of Delaware (or,
only if the Court of Chancery in the State of Delaware declines to accept
jurisdiction over a particular matter, any Federal court of the United States of
America sitting in the State of Delaware), and each of the parties hereto hereby
irrevocably submits to and accepts with regard to any such action or proceeding,
for itself and in respect of its property, generally and unconditionally, the
exclusive jurisdiction of the Court of Chancery in the State of Delaware (or,
only if the Court of Chancery in the State of Delaware declines to accept
jurisdiction over a particular matter, any Federal court of the United States of
America sitting in the State of Delaware). Each party hereby further irrevocably
waives any claim that the Court of Chancery in the State of Delaware (or, only
if the Court of Chancery in the State of Delaware declines to accept
jurisdiction over a particular matter, any Federal court of the United States of
America sitting in the State of Delaware) lacks jurisdiction over such party,
and agrees not to plead or claim, in any legal action or proceeding with respect
to this Agreement or the transactions contemplated hereby brought in the Court
of Chancery in the State of Delaware (or, only if the Court of Chancery in the
State of Delaware declines to accept jurisdiction over a particular matter, any
Federal court of the United States of America sitting in the State of Delaware),
that any such court lacks jurisdiction over such party.

(b) Each party irrevocably consents to the service of process in any legal
action or proceeding brought with respect to this Agreement or any of the
obligations arising under or relating to this Agreement by the mailing of copies
thereof by registered or certified mail, postage prepaid, to such party, at its
address for notices as provided in Section 8.14, such service to become
effective ten (10) days after such mailing. Each party hereby irrevocably

 

42



--------------------------------------------------------------------------------

waives any objection to such service of process and further irrevocably waives
and agrees not to plead or claim in any action or proceeding commenced hereunder
or under any other documents contemplated hereby that service of process was in
any way invalid or ineffective. Subject to Section 8.6(c), the foregoing shall
not limit the rights of any party to serve process in any other manner permitted
by applicable law. The foregoing consents to jurisdiction shall not constitute
general consents to service of process in the State of Delaware for any purpose
except as provided above and shall not be deemed to confer rights on any Person
other than the respective parties to this Agreement.

(c) Each of the parties hereto hereby waives any right it may have under the
laws of any jurisdiction to commence by publication any legal action or
proceeding with respect to this Agreement or any of the obligations under or
relating to this Agreement. To the fullest extent permitted by applicable law,
each of the parties hereto hereby irrevocably waives the objection which it may
now or hereafter have to the laying of the venue of any suit, action or
proceeding with respect to this Agreement or any of the obligations arising
under or relating to this Agreement in the Court of Chancery in the State of
Delaware (or, only if the Court of Chancery in the State of Delaware declines to
accept jurisdiction over a particular matter, any Federal court of the United
States of America sitting in the State of Delaware), and hereby further
irrevocably waives and agrees not to plead or claim that the Court of Chancery
in the State of Delaware (or, only if the Court of Chancery in the State of
Delaware declines to accept jurisdiction over a particular matter, any Federal
court of the United States of America sitting in the State of Delaware) is not a
convenient forum for any such suit, action or proceeding.

(d) The parties hereto agree that any judgment obtained by any party hereto or
its successors or assigns in any action, suit or proceeding referred to above
may, in the discretion of such party (or its successors or assigns), be enforced
in any jurisdiction, to the extent permitted by applicable law.

(e) EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
SUIT, ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH OF
THE PARTIES (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF ANY SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
8.6(e).

Section 8.7. Obligations. All obligations hereunder shall be satisfied in full
without set-off, defense or counterclaim.

 

43



--------------------------------------------------------------------------------

Section 8.8. Consents, Approvals and Actions. All actions required to be taken
by, or approvals or consents of, the SLP Stockholders under this Agreement, the
Management Stockholders Agreement, the Class A Stockholders Agreement, the
Class C Stockholders Agreement and the Registration Rights Agreement shall be
taken by consent or approval by, or agreement of, the holders of a majority of
the DTI Securities held by the SLP Stockholders, and in each case such consent,
approval or agreement shall constitute the necessary action, approval or consent
by the SLP Stockholders.

Section 8.9. Amendment; Waiver.

(a) Except as set forth in Section 8.9(b), any amendment, modification,
supplement or waiver to or of any provision of this Agreement shall require the
prior written approval of the SLP Stockholders and the Company; provided, that
if the express terms of any such amendment, modification, supplement or waiver
disproportionately and adversely affects a Stockholder (other than the SLP
Stockholders), it shall require the prior written consent of the holders of a
majority of the DTI Securities held by such affected Stockholders and their
Permitted Transferees in the aggregate.

(b) Notwithstanding the foregoing, (i) any addition of a transferee of DTI
Securities or a recipient of DTI Securities as a party hereto pursuant to
ARTICLE VI shall not constitute an amendment hereto and the applicable Joinder
Agreement need be signed only by the Company and such transferee or recipient
and (ii) the Company shall promptly amend the books and records of the Company
appropriately and as and to the extent necessary to reflect the removal or
addition of a Stockholder, any changes in the amount and/or type of DTI
Securities beneficially owned by each Stockholder and/or the addition of a
transferee of DTI Securities or a recipient of any DTI Securities, in each case,
pursuant to and in accordance with the terms of this Agreement.

(c) Any amendment, modification, supplement or waiver to or of any provision of
the MSD Partners Stockholders Agreement by the Company (except for
Section 4.1(a) and Section 4.2 of the MSD Partners Stockholders Agreement) shall
require the prior written approval of the SLP Stockholders for so long as the
SLP Stockholders own DTI Securities. Notwithstanding the foregoing, any addition
of a transferee of DTI Securities or a recipient of DTI Securities as a party to
the MSD Partners Stockholders Agreement pursuant to ARTICLE VI thereto shall not
constitute an amendment of the MSD Partners Stockholders Agreement and the
applicable Joinder Agreement (as defined in the MSD Partners Stockholders
Agreement) need be signed only by the Company and such transferee or recipient.

(d) Any failure by any party at any time to enforce any of the provisions of
this Agreement shall not be construed as a waiver of such provision or any other
provisions hereof. The waiver by any party hereto of a breach of any provision
of this Agreement shall not operate or be construed as a further or continuing
waiver of such breach or as a waiver of any other or subsequent breach. Except
as otherwise expressly provided herein, no failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder, or
otherwise available in respect hereof at law or in equity, shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.

 

44



--------------------------------------------------------------------------------

Section 8.10. Assignment of Rights By Stockholders.

(a) Subject to Section 8.10(b), no Stockholder may assign or transfer its rights
under this Agreement except with the prior consent of the Company. Any purported
assignment of rights or obligations under this Agreement in derogation of this
Section 8.10 shall be null and void.

(b) Notwithstanding anything in this Agreement to the contrary (but without
limiting the restrictions on transfer contained in ARTICLE IV), the SLP
Stockholders may assign or transfer all of their rights under this Agreement to
any Person to whom the SLP Stockholders transfer DTI Securities beneficially
owned by the SLP Stockholders (and such transferee who is transferred such
rights shall be deemed to be the SLP Stockholders for all purposes hereunder);
provided, that the SLP Stockholders may only assign or transfer all of their
rights under or pursuant to ARTICLE III (and thereafter the SLP Stockholders
shall retain no such rights) to any Person or group of Affiliated Persons to
whom the SLP Stockholders transfer greater than a majority of the DTI Securities
beneficially owned by the SLP Stockholders immediately following the EMC Closing
(as adjusted for any stock split, stock dividend, reverse stock split or similar
event occurring after the EMC Closing) (and such transferee who is transferred
such rights shall be deemed to be the SLP Stockholders for all purposes
hereunder); provided, further, that the SLP Stockholders shall retain the right,
at their election, to be deemed the “SLP Stockholders” for purposes of ARTICLE
IV.

Section 8.11. Binding Effect. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
parties’ successors and permitted assigns.

Section 8.12. Third Party Beneficiaries. Except for Section 3.4, Section 5.2,
ARTICLE VII and Section 8.15 (which will be for the benefit of the Persons set
forth therein, and any such Person will have the rights provided for therein),
this Agreement does not create any rights, claims or benefits inuring to any
Person that is not a party hereto, and it does not create or establish any third
party beneficiary hereto.

Section 8.13. Termination of this Agreement. This Agreement shall terminate only
(i) by written consent of the SLP Stockholders (for so long as the SLP
Stockholders own DTI Securities) and the Company (which Company consent shall
require the approval of the Special Committee during the Restricted Period);
provided, that the SLP Stockholders may, in their sole discretion, terminate the
SLP Stockholders’ rights and obligations under Section 3.1 at any time that they
beneficially own less than 5.0% of the issued and outstanding Class C Common
Stock (calculated in accordance with Rule 13d-3(d)(1)(i) of the Exchange Act or
any successor thereto) or (ii) upon the dissolution or liquidation of the
Company; provided, that Section 3.4 shall survive any such termination and
remain in full force and effect; provided, further, that in the case of a
termination pursuant to clause (i), Section 5.5 and ARTICLE VII shall survive
any such termination and remain in full force and effect unless and solely to
the extent expressly waived in writing, with reference to such provisions, by
the SLP Stockholders.

 

45



--------------------------------------------------------------------------------

Section 8.14. Notices. Any and all notices, designations, offers, acceptances or
other communications provided for herein shall be deemed to be sufficient if
contained in a written instrument delivered in person or sent by facsimile (with
written confirmation of transmission), e-mail (with written confirmation of
transmission) or nationally-recognized overnight courier, which shall be
addressed:

(a) in the case of the Company, to its principal office to the attention of its
General Counsel;

(b) in the case of the Stockholders identified below, to the following
respective addresses, e-mail addresses or facsimile numbers:

If to any of the SLP Stockholders or the SLP Denali Co-Investor, to:

c/o Silver Lake Partners

2775 Sand Hill Road

Suite 100

Menlo Park, CA 94025

Attention: Karen King

Facsimile: (650) 233-8125

E-mail: karen.king@silverlake.com

and

c/o Silver Lake Partners

9 West 57th Street

32nd Floor

New York, NY 10019

Attention: Andrew J. Schader

Facsimile: (212) 981-3535

E-mail: andy.schader@silverlake.com

with a copy (which shall not constitute actual or constructive notice) to:

Simpson Thacher & Bartlett LLP

2475 Hanover Street

Palo Alto, CA 94304

Attention: Rich Capelouto

                 Daniel N. Webb

Facsimile: (650) 251-5002

Email: rcapelouto@stblaw.com

Email: dwebb@stblaw.com

(c) in the case of any other Stockholder, to the address, e-mail address or
facsimile number appearing in the books and records of the Company.

 

46



--------------------------------------------------------------------------------

Any and all notices, designations, offers, acceptances or other communications
shall be conclusively deemed to have been given, delivered or received (i) in
the case of personal delivery, on the day of actual delivery thereof, (ii) in
the case of facsimile or e-mail, on the day of transmittal thereof if given
during the normal business hours of the recipient, and on the Business Day
during which such normal business hours next occur if not given during such
hours on any day and (iii) in the case of dispatch by nationally-recognized
overnight courier, on the next Business Day following the disposition with such
nationally-recognized overnight courier. By notice complying with the foregoing
provisions of this Section 8.14, each party shall have the right to change its
mailing address, e-mail address or facsimile number for the notices and
communications to such party. The Stockholders hereby consent to the delivery of
any and all notices, designations, offers, acceptances or other communications
provided for herein by Electronic Transmission addressed to the email address or
facsimile number of such Stockholders as provided herein.

Section 8.15. No Third Party Liability. This Agreement may only be enforced
against the named parties hereto. All claims or causes of action (whether in
contract or tort) that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement
(including any representation or warranty made in or in connection with this
Agreement or as an inducement to enter into this Agreement), may be made only
against the entities that are expressly identified as parties hereto; and no
past, present or future director, officer, employee, incorporator, member,
partner, stockholder, Affiliate, portfolio company in which any such party or
any of its investment fund Affiliates have made a debt or equity investment (and
vice versa), agent, attorney or representative of any party hereto (including
any Person negotiating or executing this Agreement on behalf of a party hereto),
unless party to this Agreement, shall have any liability or obligation with
respect to this Agreement or with respect to any claim or cause of action
(whether in contract or tort) that may arise out of or relate to this Agreement,
or the negotiation, execution or performance of this Agreement (including a
representation or warranty made in or in connection with this Agreement or as an
inducement to enter into this Agreement).

Section 8.16. No Partnership. Nothing in this Agreement and no actions taken by
the parties under this Agreement shall constitute a partnership, association or
other co-operative entity between any of the parties or constitute any party the
agent of any other party for any purpose.

Section 8.17. Aggregation; Beneficial Ownership.

(a) All DTI Securities held or acquired by the SLP Stockholders and their
Affiliates and Permitted Transferees shall be aggregated for the purpose of
determining the availability of any rights under and application of any
limitations under this Agreement, and each such SLP Stockholder and its
Affiliates may apportion such rights as among themselves in any manner they deem
appropriate.

(b) For the purposes of calculating the beneficial ownership of the MD
Stockholders, all of the MD Stockholders’ Common Stock, the MSD Partners
Stockholders’ Common Stock, all of their respective Affiliates’ Common Stock and
all of their respective Permitted Transferees’ Common Stock (including in each
case Common Stock issuable upon exercise, delivery or vesting of Company Awards)
shall be included as being owned by the MD Stockholders and as being
outstanding.

 

47



--------------------------------------------------------------------------------

(c) For the purposes of calculating the beneficial ownership of any other
Stockholder, all of such Stockholder’s Common Stock, all of its Affiliates’
Common Stock and all of its Permitted Transferees’ Common Stock shall be
included as being owned by such Stockholder and as being outstanding; and

(d) Notwithstanding anything herein to the contrary, in the case of any transfer
of DTI Securities by the MD Stockholders, their Affiliates or their Permitted
Transferees after MD’s death to an individual or Person other than an
(i) individual or entity described in clause (i)(A), (i)(B), (i)(C) or (i)(D) of
the definition of “Permitted Transferee” in the MD Stockholders Agreement or
(ii) MD Fiduciary, such DTI Securities shall not be deemed to be owned by the MD
Stockholders for purposes of Section 3.1.

Section 8.18. Severability. If any portion of this Agreement shall be declared
void or unenforceable by any court or administrative body of competent
jurisdiction, such portion shall be deemed severable from the remainder of this
Agreement, which shall continue in all respects to be valid and enforceable.

Section 8.19. Counterparts. This Agreement may be executed in any number of
counterparts (which delivery may be via facsimile transmission or e-mail if in
.pdf format), each of which shall be deemed an original, but all of which
together shall constitute a single instrument.

[Remainder of page intentionally left blank]

 

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this SLP Stockholders
Agreement or caused this SLP Stockholders Agreement to be signed by its officer
thereunto duly authorized as of the date first written above.

 

COMPANY: DELL TECHNOLOGIES INC. By:  

/s/ Janet M. Bawcom

  Name:   Janet M. Bawcom   Title:   Senior Vice President and Assistant
Secretary



--------------------------------------------------------------------------------

SPECIFIED SUBSIDIARY: DENALI INTERMEDIATE INC. By:  

/s/ Janet M. Bawcom

  Name:   Janet M. Bawcom   Title:   Senior Vice President and Assistant
Secretary



--------------------------------------------------------------------------------

SPECIFIED SUBSIDIARY: DELL INC. By:  

/s/ Janet M. Bawcom

  Name:   Janet M. Bawcom   Title:   Senior Vice President and     Assistant
Secretary



--------------------------------------------------------------------------------

SPECIFIED SUBSIDIARY: EMC CORPORATION By:  

/s/ Janet M. Bawcom

  Name:   Janet M. Bawcom   Title:   Senior Vice President and     Assistant
Secretary



--------------------------------------------------------------------------------

SPECIFIED SUBSIDIARY: DENALI FINANCE CORP. By:  

/s/ Janet M. Bawcom

  Name:   Janet M. Bawcom   Title:   Senior Vice President and     Assistant
Secretary



--------------------------------------------------------------------------------

SPECIFIED SUBSIDIARY: DELL INTERNATIONAL L.L.C. By:  

/s/ Janet M. Bawcom

  Name:   Janet M. Bawcom   Title:   Senior Vice President and     Assistant
Secretary



--------------------------------------------------------------------------------

SLP STOCKHOLDERS: SILVER LAKE PARTNERS III, L.P. By: Silver Lake Technology
Associates III, L.P., its general partner By: SLTA III (GP), L.L.C., its general
partner By: Silver Lake Group, L.L.C., its managing member By:  

/s/ Egon Durban

  Name:   Egon Durban   Title:   Managing Director SILVER LAKE PARTNERS IV, L.P.
By: Silver Lake Technology Associates IV, L.P., its general partner By: SLTA IV
(GP), L.L.C., its general partner By: Silver Lake Group, L.L.C., its managing
member By:  

/s/ Egon Durban

  Name:   Egon Durban   Title:   Managing Director SILVER LAKE TECHNOLOGY
INVESTORS III, L.P. By: Silver Lake Technology Associates III, L.P., its general
partner By: SLTA III (GP), L.L.C., its general partner By: Silver Lake Group,
L.L.C., its managing member By:  

/s/ Egon Durban

  Name:   Egon Durban   Title:   Managing Director



--------------------------------------------------------------------------------

SILVER LAKE TECHNOLOGY INVESTORS IV, L.P. By: Silver Lake Technology Associates
IV, L.P., its general partner By: SLTA IV (GP), L.L.C., its general partner By:
Silver Lake Group, L.L.C., its managing member By:  

/s/ Egon Durban

  Name:   Egon Durban   Title:   Managing Director SLP DENALI CO-INVEST, L.P.
By: SLP Denali Co-Invest GP, L.L.C., its general partner By: Silver Lake
Technology Associates III, L.P., its managing member By: SLTA III (GP), L.L.C.,
its general partner By: Silver Lake Group, L.L.C., its managing member By:  

/s/ Egon Durban

  Name:   Egon Durban   Title:   Managing Director



--------------------------------------------------------------------------------

MD STOCKHOLDERS:

(Solely for the purposes of Section 2.2, Section 4.4, and Section 5.4)

/s/ Michael S. Dell

MICHAEL S. DELL



--------------------------------------------------------------------------------

MD STOCKHOLDER: SUSAN LIEBERMAN DELL SEPARATE PROPERTY TRUST By:  

/s/ Marc R. Lisker

  Name:   Marc R. Lisker   Title:   President, Hexagon Trust Company



--------------------------------------------------------------------------------

Annex A-1

FORM OF

JOINDER AGREEMENT

The undersigned is executing and delivering this Joinder Agreement pursuant to
that certain SLP Stockholders Agreement, dated as of December 25, 2018 (as
amended, restated, supplemented or otherwise modified in accordance with the
terms thereof, the “SLP Stockholders Agreement”) by and among Dell Technologies
Inc., Denali Intermediate Inc., Dell Inc., EMC, Denali Finance Corp., Dell
International L.L.C., each other Specified Subsidiary that may become a party
thereto in accordance with the terms thereof, Silver Lake Partners III, L.P.,
Silver Lake Partners IV, L.P., Silver Lake Technology Investors III, L.P.,
Silver Lake Technology Investors IV, L.P., SLP Denali Co-Invest, L.P. and any
other Persons who become a party thereto in accordance with the terms thereof.
Capitalized terms used but not defined in this Joinder Agreement shall have the
respective meanings ascribed to such terms in the SLP Stockholders Agreement.

By executing and delivering this Joinder Agreement to the SLP Stockholders
Agreement, the undersigned hereby adopts and approves the SLP Stockholders
Agreement and agrees, effective commencing on the date hereof and as a condition
to the undersigned’s becoming the transferee of DTI Securities, to become a
party to, and to be bound by and comply with the provisions of, the SLP
Stockholders Agreement applicable to a Stockholder [and] [SLP Stockholder],
respectively, in the same manner as if the undersigned were an original
signatory to the SLP Stockholders Agreement.

[The undersigned hereby represents and warrants that, pursuant to this Joinder
Agreement and the SLP Stockholders Agreement, it is a Permitted Transferee of
[•] and will be the lawful record owner of [•] shares of [Insert description of
series / type of Security] of the Company as of the date hereof. The undersigned
hereby covenants and agrees that it will take all such actions as required of a
Permitted Transferee as set forth in the SLP Stockholders Agreement, including
but not limited to conveying its record and beneficial ownership of any DTI
Securities and all rights, title and obligations thereunder back to the initial
transferor Stockholder or to another Permitted Transferee of the original
transferor Stockholder, as the case may be, immediately prior to such time that
the undersigned no longer meets the qualifications of a Permitted Transferee as
set forth in the SLP Stockholders Agreement.]1

The undersigned acknowledges and agrees that Section 8.2 through Section 8.6 of
the SLP Stockholders Agreement are incorporated herein by reference, mutatis
mutandis.

[Remainder of page intentionally left blank]

 

1 

[To be included for transfers of DTI Securities to Permitted Transferees]



--------------------------------------------------------------------------------

Accordingly, the undersigned has executed and delivered this Joinder Agreement
as of the          day of         ,         .

 

 

Signature

 

Print Name Address:                                     
                                             

 

 

Telephone:                                    
                                             
Facsimile:                                    
                                             
Email:                                     
                                                  



--------------------------------------------------------------------------------

AGREED AND ACCEPTED

as of the          day of                 ,         .

DELL TECHNOLOGIES INC.

 

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Annex A-2

FORM OF

SPECIFIED SUBSIDIARY JOINDER AGREEMENT

The undersigned is executing and delivering this Specified Subsidiary Joinder
Agreement pursuant to that certain SLP Stockholders Agreement, dated as of
December 25, 2018 (as amended, restated, supplemented or otherwise modified in
accordance with the terms thereof, the “SLP Stockholders Agreement”) by and
among Dell Technologies Inc., Denali Intermediate Inc., Dell Inc., EMC, Denali
Finance Corp., Dell International L.L.C., each other Specified Subsidiary that
may become a party thereto in accordance with the terms thereof, Silver Lake
Partners III, L.P., Silver Lake Partners IV, L.P., Silver Lake Technology
Investors III, L.P., Silver Lake Technology Investors IV, L.P., SLP Denali
Co-Invest, L.P. and any other Persons who become a party thereto in accordance
with the terms thereof. Capitalized terms used but not defined in this Joinder
Agreement shall have the respective meanings ascribed to such terms in the SLP
Stockholders Agreement.

By executing and delivering this Joinder Agreement to the SLP Stockholders
Agreement, the undersigned hereby adopts and approves the SLP Stockholders
Agreement and agrees, effective commencing on the date hereof, to become a party
to, and to be bound by and comply with the provisions of, the SLP Stockholders
Agreement applicable to a Specified Subsidiary, in the same manner as if the
undersigned were an original signatory to the SLP Stockholders Agreement.

The undersigned acknowledges and agrees that Section 8.2 through Section 8.6 of
the SLP Stockholders Agreement are incorporated herein by reference, mutatis
mutandis.

Accordingly, the undersigned has executed and delivered this Specified
Subsidiary Joinder Agreement as of the          day of                     ,
            .

 

SPECIFIED SUBSIDIARY: [•] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Annex B

FORM OF

SPOUSAL CONSENT

In consideration of the execution of that certain SLP Stockholders Agreement,
dated as of December 25, 2018 (as amended, restated, supplemented or otherwise
modified in accordance with the terms thereof, the “SLP Stockholders Agreement”)
by and among Dell Technologies Inc., Denali Intermediate Inc., Dell Inc., EMC,
Denali Finance Corp., Dell International L.L.C., each other Specified Subsidiary
that may become a party thereto in accordance with the terms thereof, Silver
Lake Partners III, L.P., Silver Lake Partners IV, L.P., Silver Lake Technology
Investors III, L.P., Silver Lake Technology Investors IV, L.P., SLP Denali
Co-Invest, L.P. and any other Persons who become a party thereto in accordance
with the thereof, I,                                 , the spouse of
                , who is a party to the SLP Stockholders Agreement, do hereby
join with my spouse in executing the foregoing SLP Stockholders Agreement and do
hereby agree to be bound by all of the terms and provisions thereof, in
consideration of the issuance, acquisition or receipt of DTI Securities and all
other interests I may have in the shares and securities subject thereto, whether
the interest may be pursuant to community property laws or similar laws relating
to marital property in effect in the state or province of my or our residence as
of the date of signing this consent. Capitalized terms used but not defined
herein shall have the meaning ascribed to such terms in the SLP Stockholders
Agreement.

 

Dated as of _______ __, ____      

 

     

(Signature of Spouse)

     

 

      (Print Name of Spouse)



--------------------------------------------------------------------------------

Annex C

FORM OF DIRECTOR INDEMNIFICATION AGREEMENT

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is made and entered into,
effective                 , by and between Dell Technologies Inc., a Delaware
corporation (the “Company”), and                  (“Indemnitee”). This Agreement
shall supersede the prior indemnification agreement between the Company and
Indemnitee dated as of                and, for the avoidance of doubt, this
Agreement shall apply to any Expenses, Indemnifiable Claims and Indemnifiable
Losses incurred or arising on, prior to or after the date of this Agreement.

Recitals

 

A.

Competent and experienced persons are reluctant to serve or to continue to serve
as directors or officers of corporations unless they are provided with adequate
protection through insurance or indemnification (or both) against claims against
them arising out of their service and activities as directors.

 

B.

Uncertainties relating to the availability of adequate insurance for directors
and officers have increased the difficulty for corporations to attract and
retain competent and experienced persons to serve as directors or officers.

 

C.

The Board of Directors of the Company (the “Board”) has determined that the
continuation of present trends in litigation will make it more difficult to
attract and retain competent and experienced persons to serve as directors or
officers of the Company and, in some cases, of its subsidiaries, that this
situation is detrimental to the best interests of the Company’s stockholders and
that the Company should act to assure its directors and officers that there will
be increased certainty of adequate protection in the future.

 

D.

It is reasonable, prudent and necessary for the Company to obligate itself
contractually to indemnify its directors and officers to the fullest extent
permitted by applicable law in order to induce them to serve or continue to
serve as directors or officers of the Company or its subsidiaries.

 

E.

Indemnitee’s willingness to continue to serve in his or her current capacity is
predicated, in substantial part, upon the Company’s willingness to indemnify him
or her to the fullest extent permitted by the laws of the State of Delaware and
upon the other undertakings set forth in this Agreement.

 

F.

In recognition of the need to provide Indemnitee with substantial protection
against personal liability, in order to procure Indemnitee’s continued service,
and to enhance Indemnitee’s ability to serve the Company in an effective manner,
and in order to provide such protection pursuant to express contract rights
(intended to be enforceable irrespective of any amendment to the Company’s
Certificate of Incorporation or Bylaws (collectively, the “Constituent
Documents”), any Change of Control (as defined in Section 1(a)) or any change in
the composition of the Board), the Company wishes to provide in this Agreement
for the indemnification of and the advancement of Expenses (as defined in
Section 1(e)) to Indemnitee as set forth in this Agreement.

 

C-1



--------------------------------------------------------------------------------

Now, therefore, for and in consideration of the foregoing premises, Indemnitee’s
agreement to continue to serve the Company in his or her current capacity and
the mutual covenants and agreements contained herein, the parties hereby agree
as follows:

 

1.

Certain Definitions — In addition to terms defined elsewhere herein, the
following terms shall have the respective meanings indicated below when used in
this Agreement:

 

  (a)

“Change of Control” shall mean the occurrence of any of the following events:

 

  (i)

The acquisition after the date of this Agreement by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”), of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 15% or more of either the then outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this paragraph (i), the
following acquisitions shall not constitute a Change of Control:

 

  (A)

any acquisition directly from the Company or any Controlled Affiliate of the
Company;

 

  (B)

any acquisition by the Company or any Controlled Affiliate of the Company;

 

  (C)

any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Controlled Affiliate of the Company;

 

  (D)

any acquisition by Mr. Michael S. Dell, his Affiliates or Associates (as such
terms are defined in Rule 12b-2 promulgated under the Exchange Act), his heirs
or any trust or foundation to which he has transferred or may transfer
Outstanding Company Common Stock or Outstanding Company Voting Securities; or

 

C-2



--------------------------------------------------------------------------------

  (E)

any acquisition by any entity or its security holders pursuant to a transaction
that complies with clauses (A), (B), and (C) of paragraph (iii) below;

 

  (ii)

Individuals who, as of the date of this Agreement, constitute the Board
(collectively, the “Incumbent Directors”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual who
becomes a director of the Company subsequent to the date of this Agreement and
whose election or appointment by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the then
Incumbent Directors, shall be considered as an Incumbent Director, unless such
individual’s initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

 

  (iii)

Consummation of a reorganization, merger, consolidation, sale or other
disposition of all or substantially all the assets of the Company or an
acquisition of assets of another corporation (a “Business Combination”), unless,
in each case, following such Business Combination (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including a
corporation that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be,
(B) no Person (excluding any employee benefit plan (or related trust) of the
Company or the corporation resulting from such Business Combination and any
Person referred to in clause (D) of paragraph (i) above) beneficially owns,
directly or indirectly, 15% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership of the
Company existed prior to the Business Combination and (C) at least a majority of
the members of the board of directors of the corporation resulting from such
Business Combination were Incumbent Directors at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination;

 

C-3



--------------------------------------------------------------------------------

  (iv)

Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company; or

 

  (v)

The occurrence of any other event of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or a
response to any similar item on any similar schedule or form) under the Exchange
Act, whether or not the Company is then subject to such reporting requirement.

Notwithstanding the foregoing, in no event shall a Change in Control be deemed
to have occurred if, after the occurrence of any of the events described in
Sections 1(a)(i), 1(a)(ii), 1(a)(iii), 1(a)(iv) or 1(a)(v), Dell Technologies
Inc., a Delaware corporation, directly or indirectly through a Controlled
Affiliate, beneficially owns a majority of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors.

 

  (b)

“Claim” shall mean (i) any threatened, asserted, pending or completed claim,
demand, action, suit or proceeding (including any cross claim or counterclaim in
any action, suit or proceeding), whether civil, criminal, administrative,
arbitrative, investigative or other and whether made pursuant to federal, state
or other law (including securities laws); and (ii) any inquiry or investigation
(including discovery), whether made, instituted or conducted by the Company or
any other party, including any federal, state or other governmental entity, that
Indemnitee in good faith believes might lead to the institution of any such
claim, demand, action, suit or proceeding.

 

  (c)

“Controlled Affiliate” shall mean any corporation, limited liability company,
partnership, joint venture, trust or other entity or enterprise, whether or not
for profit, that is directly or indirectly controlled by the Company. For
purposes of this definition, the term “control” shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of an entity or enterprise, whether through the ownership
of voting securities, through other voting rights, by contract or otherwise;
provided, however, that direct or indirect beneficial ownership of capital stock
or other interests in an entity or enterprise entitling the holder to cast 20%
or more of the total number of votes generally entitled to be cast in the
election of directors (or persons performing comparable functions) of such
entity or enterprise shall be deemed to constitute “control” for purposes of
this definition.

 

C-4



--------------------------------------------------------------------------------

  (d)

“Disinterested Director” shall mean a director of the Company who is not and was
not a party to the Claim with respect to which indemnification is sought by
Indemnitee.

 

  (e)

“Expenses” shall mean all costs, expenses (including attorneys’ and experts’
fees and expenses) and obligations paid or incurred in connection with
investigating, defending (including affirmative defenses and counterclaims),
being a witness in or participating in (including on appeal), or preparing to
investigate, defend, be a witness in or participate in (including on appeal),
any Claim relating to an Indemnifiable Claim.

 

  (f)

“Indemnifiable Claim” shall mean any Claim based upon, arising out of or
resulting from any of the following:

 

  (i)

Any actual, alleged or suspected act or failure to act by Indemnitee in his or
her capacity as a director or officer of the Company or as a director, officer,
employee, member, manager, trustee, fiduciary or agent (collectively, a
“Representative”) of any Controlled Affiliate or other corporation, limited
liability company, partnership, joint venture, employee benefit plan, trust or
other entity or enterprise, whether or not for profit, as to which Indemnitee is
or was serving at the request of the Company as a Representative;

 

  (ii)

Any actual, alleged or suspected act or failure to act by Indemnitee with
respect to any business, transaction, communication, filing, disclosure or other
activity of the Company or any other entity or enterprise referred to in clause
(i) of this Section 1(f); or

 

  (iii)

Indemnitee’s status as a current or former director or officer of the Company or
as a current or former Representative of the Company or any other entity or
enterprise referred to in clause (i) of this Section 1(f) or any actual, alleged
or suspected act or failure to act by Indemnitee in connection with any
obligation or restriction imposed upon Indemnitee by reason of such status.

In addition to any service at the actual request of the Company, for purposes of
this Agreement, Indemnitee shall be deemed to be serving or to have served at
the request of the Company as a Representative of another entity or enterprise
if Indemnitee is or was serving as a director, officer, employee, member,
manager, trustee, fiduciary or agent of such entity or enterprise and (A) such
entity or enterprise is or at the time of such service was a Controlled
Affiliate, (B) such entity or enterprise is or at the time of such service was
an employee benefit plan (or related trust) sponsored or maintained by the
Company or a Controlled Affiliate or (C) the Company or a Controlled Affiliate
directly or indirectly caused Indemnitee to be nominated, elected, appointed,
designated, employed, engaged or selected to serve in such capacity.

 

C-5



--------------------------------------------------------------------------------

  (g)

“Indemnifiable Losses” shall mean any and all Losses relating to, arising out of
or resulting from any Indemnifiable Claim.

 

  (h)

“Independent Counsel” shall mean a law firm, or a member of a law firm, that is
experienced in matters of corporation law and, as of the time of selection with
respect to any Indemnifiable Claim, is not nor in the past five years has been
retained to represent (i) the Company or Indemnitee in any matter material to
either such party (other than with respect to matters concerning Indemnitee
under this Agreement or other indemnitees under similar indemnification
agreements) or (ii) any other party to the Indemnifiable Claim giving rise to a
claim for indemnification hereunder. Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement.

 

  (i)

“Losses” means any and all Expenses, damages (including punitive, exemplary and
the multiplied portion of any damages), losses, liabilities, judgments,
payments, fines, penalties (whether civil, criminal or other), awards and
amounts paid in settlement (including all interest, assessments and other
charges paid or incurred in connection with or with respect to any of the
foregoing).

 

2.

Indemnification Obligation — Subject to Section 9, the Company shall indemnify,
defend and hold harmless Indemnitee, to the fullest extent permitted by the laws
of the State of Delaware in effect on the date hereof or as such laws may from
time to time hereafter be amended to increase the scope of such permitted
indemnification, against any and all Indemnifiable Claims and Indemnifiable
Losses.

 

3.

Exclusions – Notwithstanding any provision in this Agreement, the Company shall
not be obligated under this Agreement to make any indemnification payment in
connection with any Claim involving Indemnitee:

 

  (a)

for which payment has actually been made to or on behalf of Indemnitee under any
insurance policy or other indemnity provision, except with respect to any excess
Losses beyond the amount paid under any insurance policy or other indemnity
provision; or

 

  (b)

for (i) an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act or similar provisions of state statutory law
or common law, (ii) any reimbursement of the Company by Indemnitee of any bonus
or other incentive-based or equity-based compensation or of any profits realized
by Indemnitee from the sale of

 

C-6



--------------------------------------------------------------------------------

  securities of the Company, as required in each case under the Exchange Act
(including any such reimbursements that arise from an accounting restatement of
the Company pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”), or the payment to the Company of profits arising from the
purchase and sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act) or (iii) any reimbursement of the Company by Indemnitee of
any compensation pursuant to any compensation recoupment or clawback policy
adopted by the Board or the compensation committee of the Board, including but
not limited to any such policy adopted to comply with stock exchange listing
requirements implementing Section 10D of the Exchange Act; or

 

  (c)

except as provided in Sections 5 and 24 of this Agreement, in connection with
any Claim initiated by Indemnitee, including any Claim initiated by Indemnitee
against the Company or its directors, officers, employees or other indemnitees,
unless (i) the Board authorized the Claim prior to its initiation or (ii) the
Company provides the indemnification, in its sole discretion, pursuant to the
powers vested in the Company under applicable law.

 

4.

Advancement of Expenses — Indemnitee shall have the right to advancement by the
Company prior to the final disposition of any Indemnifiable Claim of any and all
Expenses relating to, arising out of or resulting from any Indemnifiable Claim
paid or incurred by Indemnitee and as to which Indemnitee provides supporting
documentation. Indemnitee’s right to such advancement is not subject to the
satisfaction of any standard of conduct. Without limiting the generality or
effect of the foregoing, within 15 calendar days after any request by
Indemnitee, the Company shall, in accordance with such request (but without
duplication), (a) pay such Expenses on behalf of Indemnitee, (b) advance to
Indemnitee funds in an amount sufficient to pay such Expenses or (c) reimburse
Indemnitee for such Expenses; provided, however, that Indemnitee shall repay,
without interest, any amounts actually advanced to Indemnitee that, at the final
disposition of the Indemnifiable Claim to which the advance related, were in
excess of amounts paid or incurred by Indemnitee with respect to Expenses
relating to, arising out of or resulting from such Indemnifiable Claim.
Indemnitee shall qualify for advances upon the execution and delivery to the
Company of this Agreement, which shall constitute an undertaking providing that
Indemnitee undertakes to repay the amounts advanced (without interest) to the
extent that it ultimately is determined that Indemnitee is not entitled to be
indemnified by the Company. No other form of undertaking shall be required other
than the execution of this Agreement. This Section 4 shall not apply to any
claim made by Indemnitee for which indemnity is excluded pursuant to Section 3.

 

C-7



--------------------------------------------------------------------------------

5.

Indemnification for Additional Expenses — Without limiting the generality or
effect of the foregoing, the Company shall indemnify and hold harmless
Indemnitee against and, if requested by Indemnitee, shall reimburse Indemnitee
for, or advance to Indemnitee, within 15 calendar days of such request
accompanied by supporting documentation for specific Expenses to be reimbursed
or advanced, any and all Expenses paid or incurred by Indemnitee in connection
with any Claim made, instituted or conducted by Indemnitee for
(a) indemnification or reimbursement or advance payment of Expenses by the
Company under any provision of this Agreement or under any other agreement or
provision of the Constituent Documents now or hereafter in effect relating to
Indemnifiable Claims or (b) recovery under any directors’ and officers’
liability insurance policies maintained by the Company, regardless in each case
of whether Indemnitee ultimately is determined to be entitled to such
indemnification, reimbursement, advance or insurance recovery, as the case may
be; provided, however, that Indemnitee shall return, without interest, any such
advance of Expenses (or portion thereof) that remains unspent at the final
disposition of the Claim to which the advance related.

 

6.

Indemnification For Expenses of a Witness — Notwithstanding any other provision
of this Agreement, to the fullest extent permitted by applicable law and to the
extent that Indemnitee is, by reason of an Indemnifiable Claim, a witness or
otherwise asked to participate in any Claim to which Indemnitee is not a party,
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection therewith.

 

7.

Partial Indemnity — If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of any
Indemnifiable Loss but not for all of the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.

 

8.

Procedure for Notification — To obtain indemnification under this Agreement with
respect to an Indemnifiable Claim or Indemnifiable Loss, Indemnitee shall submit
to the Company a written request therefor, including a brief description (based
upon information then available to Indemnitee) of such Indemnifiable Claim or
Indemnifiable Loss. If, at the time of the receipt of such request, the Company
has directors’ and officers’ liability insurance in effect under which coverage
for such Indemnifiable Claim or Indemnifiable Loss is potentially available, the
Company shall give prompt written notice of such Indemnifiable Claim or
Indemnifiable Loss to the applicable insurers in accordance with the procedures
set forth in the applicable policies. The Company shall provide to Indemnitee a
copy of such notice delivered to the applicable insurers and copies of all
subsequent correspondence between the Company and such insurers regarding the
Indemnifiable Claim or Indemnifiable Loss, in each case substantially
concurrently with the delivery or receipt thereof by the Company. The failure by
Indemnitee to timely notify the Company of any Indemnifiable Claim or
Indemnifiable Loss shall not relieve the Company from any liability hereunder
unless, and only to the extent that, the Company did not otherwise learn of such
Indemnifiable Claim or Indemnifiable Loss and such failure results in forfeiture
by the Company of substantial defenses, rights or insurance coverage.

 

C-8



--------------------------------------------------------------------------------

9.

Determination of Right to Indemnification —

 

  (a)

To the extent that Indemnitee shall have been successful on the merits or
otherwise in defense of any Indemnifiable Claim or any portion thereof or in
defense of any issue or matter therein, including dismissal without prejudice,
Indemnitee shall be indemnified against all Indemnifiable Losses relating to,
arising out of or resulting from such Indemnifiable Claim in accordance with
Section 2 and no Standard of Conduct Determination (as defined in paragraph
(b) below) shall be required.

 

  (b)

To the extent that the provisions of Section 9(a) are inapplicable to an
Indemnifiable Claim that shall have been finally disposed of, any determination
of whether Indemnitee has satisfied any applicable standard of conduct under
Delaware law that is a legally required condition precedent to indemnification
of Indemnitee hereunder against Indemnifiable Losses relating to, arising out of
or resulting from such Indemnifiable Claim (a “Standard of Conduct
Determination”) shall be made as follows:

 

  (i)

If a Change of Control has not occurred, or if a Change of Control has occurred
but Indemnitee has requested that the Standard of Conduct Determination be made
pursuant to this clause (i):

 

  (A)

By a majority vote of the Disinterested Directors, even if less than a quorum of
the Board;

 

  (B)

If such Disinterested Directors so direct, by a majority vote of a committee of
Disinterested Directors designated by a majority vote of all Disinterested
Directors; or

 

  (C)

If there are no such Disinterested Directors, by Independent Counsel in a
written opinion addressed to the Board, a copy of which shall be delivered to
Indemnitee; and

 

  (ii)

If a Change of Control has occurred and Indemnitee has not requested that the
Standard of Conduct Determination be made pursuant to clause (i) above, by
Independent Counsel in a written opinion addressed to the Board, a copy of which
shall be delivered to Indemnitee.

Indemnitee will cooperate with the person or persons making such Standard of
Conduct Determination, including providing to such person or persons, upon
reasonable advance request, any documentation or information which is not
privileged or otherwise protected from disclosure

 

C-9



--------------------------------------------------------------------------------

  and which is reasonably available to Indemnitee and reasonably necessary to
such determination. The Company shall indemnify and hold harmless Indemnitee
against and, if requested by Indemnitee, shall reimburse Indemnitee for, or
advance to Indemnitee, within 15 calendar days of such request, accompanied by
supporting documentation for specific expenses to be reimbursed or advanced, any
and all costs and expenses (including attorneys’ and experts’ fees and expenses)
incurred by Indemnitee in so cooperating with the person making such Standard of
Conduct Determination.

 

  (c)

The Company shall use its reasonable best efforts to cause any Standard of
Conduct Determination required under Section 9(b) to be made as promptly as
practicable. If (i) the person or persons empowered or selected under
Section 9(b) to make the Standard of Conduct Determination shall not have made a
determination within 30 days after the later of (A) receipt by the Company of
written notice from Indemnitee advising the Company of the final disposition of
the applicable Indemnifiable Claim (the date of such receipt being the
“Notification Date”) and (B) the selection of an Independent Counsel, if such
determination is to be made by Independent Counsel, that is permitted under the
provisions of Section 9(e) to make such determination and (ii) Indemnitee shall
have fulfilled his or her obligations set forth in the second sentence of
Section 9(b), then Indemnitee shall be deemed to have satisfied the applicable
standard of conduct; provided, however, that such 30-day period may be extended
for a reasonable time, not to exceed an additional 30 days, if the person making
such determination in good faith requires such additional time to obtain or
evaluate documentation or information relating thereto.

 

  (d)

If (i) Indemnitee shall be entitled to indemnification hereunder against any
Indemnifiable Losses pursuant to Section 9(a), (ii) no determination of whether
Indemnitee has satisfied any applicable standard of conduct under Delaware law
is a legally required condition precedent to indemnification of Indemnitee
hereunder against any Indemnifiable Losses or (iii) Indemnitee has been
determined or deemed pursuant to Section 9(b) or (c) to have satisfied any
applicable standard of conduct under Delaware law that is a legally required
condition precedent to indemnification of Indemnitee hereunder against any
Indemnifiable Losses, then the Company shall pay to Indemnitee, within 15
calendar days after the later of (x) the Notification Date with respect to the
Indemnifiable Claim or portion thereof to which such Indemnifiable Losses are
related, out of which such Indemnifiable Losses arose or from which such
Indemnifiable Losses resulted and (y) the earliest date on which the applicable
criterion specified in clause (i), (ii) or (iii) above shall have been
satisfied, an amount equal to the amount of such Indemnifiable Losses.

 

C-10



--------------------------------------------------------------------------------

  (e)

If a Standard of Conduct Determination is to be made by Independent Counsel
pursuant to Section 9(b)(i), the Independent Counsel shall be selected by the
Board and the Company shall give written notice to Indemnitee advising him or
her of the identity of the Independent Counsel so selected. If a Standard of
Conduct Determination is to be made by Independent Counsel pursuant to
Section 9(b)(ii), the Independent Counsel shall be selected by Indemnitee and
Indemnitee shall give written notice to the Company advising it of the identity
of the Independent Counsel so selected. In either case, Indemnitee or the
Company, as applicable, may, within five business days after receiving written
notice of selection from the other, deliver to the other a written objection to
such selection; provided, however, that such objection may be asserted only on
the ground that the Independent Counsel so selected does not satisfy the
criteria set forth in the definition of “Independent Counsel” in Section 1(h)
and the objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person or firm so selected
shall act as Independent Counsel. If such written objection is properly and
timely made and substantiated, (i) the Independent Counsel so selected may not
serve as Independent Counsel unless and until such objection is withdrawn or a
court has determined that such objection is without merit and (ii) the
non-objecting party may, at its option, select an alternative Independent
Counsel and give written notice to the other party advising such other party of
the identity of the alternative Independent Counsel so selected, in which case
the provisions of the two immediately preceding sentences and clause (i) of this
sentence shall apply to such subsequent selection and notice. If applicable, the
provisions of clause (ii) of the immediately preceding sentence shall apply to
successive alternative selections. If no Independent Counsel that is permitted
under the foregoing provisions of this Section 9(e) to make the Standard of
Conduct Determination shall have been selected within 30 days after the Company
gives its initial notice pursuant to the first sentence of this Section 9(e) or
Indemnitee gives its initial notice pursuant to the second sentence of this
Section 9(e), as the case may be, either the Company or Indemnitee may petition
the Court of Chancery of the State of Delaware for resolution of any objection
that has been made by the Company or Indemnitee to the other’s selection of
Independent Counsel or for the appointment as Independent Counsel of a person
selected by the Court or by such other person as the Court shall designate, and
the person or firm with respect to whom all objections are so resolved or the
person or firm so appointed will act as Independent Counsel. In all events, the
Company shall pay all of the reasonable fees and expenses of the Independent
Counsel incurred in connection with the Independent Counsel’s determination
pursuant to Section 9(b).

 

C-11



--------------------------------------------------------------------------------

10.

Presumption of Entitlement — In making any Standard of Conduct Determination,
the person or persons making such determination shall presume that Indemnitee
has satisfied the applicable standard of conduct, and the Company shall, to the
fullest extent not prohibited by law, have the burden of proof to overcome that
presumption in connection with the making by any person, persons or entity of
any determination contrary to that presumption.    Any Standard of Conduct
Determination that is adverse to Indemnitee may be challenged by Indemnitee in
the Court of Chancery of the State of Delaware. No determination by the Company
(including by its directors or any Independent Counsel) that Indemnitee has not
satisfied any applicable standard of conduct shall be a defense to any Claim by
Indemnitee for indemnification by the Company hereunder or create a presumption
that Indemnitee has not met any applicable standard of conduct.

 

11.

No Other Presumption — For purposes of this Agreement, the termination of any
Claim by judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere or its equivalent, or an entry of
an order of probation prior to judgment, shall not create a presumption that
Indemnitee did not meet any applicable standard of conduct or that
indemnification hereunder is otherwise not permitted.

 

12.

Non-Exclusivity — The rights of Indemnitee hereunder shall be in addition to any
other rights Indemnitee may have under the Constituent Documents, the
substantive laws of the State of Delaware, any other contract or otherwise
(collectively, “Other Indemnity Provisions”). No amendment, alteration or repeal
of this Agreement or of any provision hereof shall limit or restrict any right
of Indemnitee under this Agreement in respect of any action taken or omitted by
Indemnitee prior to such amendment, alteration or repeal. To the extent that a
change in Delaware law, whether by statute or judicial decision, permits greater
indemnification or advancement of Expenses than would be afforded currently
under the Constituent Documents and this Agreement, it is the intent of the
parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change. No right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. Subject
to Section 15, the assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy.

 

13.

Liability Insurance and Funding — For the duration of Indemnitee’s service as a
director or officer of the Company and thereafter for so long as Indemnitee
shall be subject to any pending or possible Indemnifiable Claim, to the extent
the Company maintains policies of directors’ and officers’ liability insurance
providing coverage for directors and officers of the Company, Indemnitee shall
be covered by such policies, in accordance with their terms, to the maximum
extent of the coverage available for any other director or officer of the
Company. Upon request of Indemnitee, the Company shall provide Indemnitee with a
copy of all directors’ and officers’ liability insurance applications, binders,
policies, declarations, endorsements and other related

 

C-12



--------------------------------------------------------------------------------

  materials and shall provide Indemnitee with a reasonable opportunity to review
and comment on the same. Without limiting the generality or effect of the two
immediately preceding sentences, no discontinuation or significant reduction in
the scope or amount of coverage from one policy period to the next shall be
effective (a) without the prior approval thereof by a majority vote of the
Incumbent Directors, even if less than a quorum, or (b) if at the time that any
such discontinuation or significant reduction in the scope or amount of coverage
is proposed there are no Incumbent Directors, without the prior written consent
of Indemnitee (which consent shall not be unreasonably withheld or delayed). In
all policies of directors’ and officers’ liability insurance obtained by the
Company, Indemnitee shall be named as an insured in such a manner as to provide
Indemnitee the same rights and benefits, subject to the same limitations, as are
accorded to the Company’s directors and officers most favorably insured by such
policy. The Company may, but shall not be required to, create a trust fund,
grant a security interest or use other means, including a letter of credit, to
ensure the payment of such amounts as may be necessary to satisfy its
obligations to indemnify and advance expenses pursuant to this Agreement.

 

14.

Subrogation — The Company hereby acknowledges that Indemnitee may have certain
rights to indemnification, advancement of expenses and/or insurance provided by
an Indemnitee-Related Entity (as defined herein). The Company hereby agrees that
(i) it is the indemnitor of first resort (i.e., its obligations to Indemnitee
are primary and any obligation of the Indemnitee-Related Entity to advance
expenses or to provide indemnification for the same expenses or liabilities
incurred by Indemnitee are secondary), (ii) it shall be required to advance the
full amount of Expenses incurred by Indemnitee and shall be liable for the full
amount of all Expenses, judgments, penalties, fines and amounts paid in
settlement to the extent legally permitted and as required by the Certificate of
Incorporation or By-laws (or any agreement between the Company and Indemnitee),
without regard to any rights Indemnitee may have against the Indemnitee-Related
Entity, and (iii) it irrevocably waives, relinquishes and releases the
Indemnitee-Related Entity from any and all claims against the Indemnitee-Related
Entity for contribution, subrogation or any other recovery of any kind in
respect thereof. The Company further agrees that no advancement or payment by
the Indemnitee-Related Entity on behalf of Indemnitee with respect to any claim
for which Indemnitee has sought indemnification from the Company shall affect
the foregoing and the Indemnitee-Related Entity shall have a right of
contribution and/or be subrogated to the extent of such advancement or payment
to all of the rights of recovery of Indemnitee against the Company. The term
“Indemnitee-Related Entity” means any company, corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise (other than the Company or the insurer under and pursuant to an
insurance policy of the Company) from whom an Indemnitee may be entitled to
indemnification or advancement of Expenses with respect to which the Company may
also have an indemnification or advancement obligation.

 

C-13



--------------------------------------------------------------------------------

15.

No Duplication of Payments — Subject to the provisions of Section 14 of this
Agreement, the Company shall not be liable under this Agreement to make any
payment to Indemnitee with respect to any Indemnifiable Losses to the extent
Indemnitee has otherwise actually received payment (net of Expenses incurred in
connection therewith) under any insurance policy, the Constituent Documents or
Other Indemnity Provisions or otherwise (including from any entity or enterprise
referred to in clause (i) of the definition of “Indemnifiable Claim” in
Section 1(f)) with respect to such Indemnifiable Losses otherwise indemnifiable
hereunder.

 

16.

Defense of Claims — The Company shall be entitled to participate in the defense
of any Indemnifiable Claim or to assume the defense thereof, with counsel
reasonably satisfactory to Indemnitee; provided, however, that if Indemnitee
believes, after consultation with counsel selected by Indemnitee, that (a) the
use of counsel chosen by the Company to represent Indemnitee would present such
counsel with an actual or potential conflict, (b) the named parties in any such
Indemnifiable Claim (including any impleaded parties) include both the Company
and Indemnitee and Indemnitee shall conclude that there may be one or more legal
defenses available to him or her that are different from or in addition to those
available to the Company or (c) any such representation by such counsel would be
precluded under the applicable standards of professional conduct then
prevailing, then Indemnitee shall be entitled to retain separate counsel (but
not more than one law firm plus, if applicable, local counsel with respect to
any particular Indemnifiable Claim) at the Company’s expense. The Company shall
not be liable to Indemnitee under this Agreement for any amounts paid in
settlement of any threatened or pending Indemnifiable Claim effected without the
Company’s prior written consent. The Company shall not, without the prior
written consent of Indemnitee, effect any settlement of any threatened or
pending Indemnifiable Claim that Indemnitee is or could have been a party unless
such settlement solely involves the payment of money and includes a complete and
unconditional release of Indemnitee from all liability on any claims that are
the subject matter of such Indemnifiable Claim. Neither the Company nor
Indemnitee shall unreasonably withhold its consent to any proposed settlement;
provided, however, that Indemnitee may withhold consent to (i) any settlement
that does not provide a complete and unconditional release of Indemnitee or
(ii) any settlement which imposes a monetary payment obligation upon Indemnitee
which is not being paid in full by the Company, insurance coverage or any other
party for the benefit of Indemnitee.

 

17.

Successors and Binding Agreement —

 

  (a)

The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all the business or assets of the Company, by agreement in form
and substance satisfactory to Indemnitee and his or her counsel, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place. This Agreement shall be

 

C-14



--------------------------------------------------------------------------------

  binding upon and inure to the benefit of the Company and any successor to the
Company, including any person acquiring directly or indirectly all or
substantially all the business or assets of the Company whether by purchase,
merger, consolidation, reorganization or otherwise (and such successor will
thereafter be deemed the “Company” for purposes of this Agreement), but shall
not otherwise be assignable or delegatable by the Company.

 

  (b)

This Agreement shall inure to the benefit of and be enforceable by Indemnitee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, legatees and other successors.

 

  (c)

This Agreement is personal in nature and neither of the parties hereto shall,
without the consent of the other, assign or delegate this Agreement or any
rights or obligations hereunder except as expressly provided in Sections 17(a)
and 17(b). Without limiting the generality or effect of the foregoing,
Indemnitee’s right to receive payments hereunder shall not be assignable,
whether by pledge, creation of a security interest or otherwise, other than by a
transfer by Indemnitee’s will or by the laws of descent and distribution, and in
the event of any attempted assignment or transfer contrary to this
Section 17(c), the Company shall have no liability to pay any amount so
attempted to be assigned or transferred.

 

18.

Duration of Agreement — This Agreement shall continue until and terminate upon
the later of: (a) ten (10) years after the date that Indemnitee shall have
ceased to serve as a director or officer of the Company or (b) one (1) year
after the final termination of any proceeding then pending in respect of an
Indemnifiable Claim and of any proceeding commenced by Indemnitee pursuant to
Section 24 of this Agreement relating thereto.

 

19.

Notices — For all purposes of this Agreement, all communications, including
notices, consents, requests or approvals, required or permitted to be given
hereunder shall be in writing and shall be deemed to have been duly given when
hand delivered or dispatched by electronic facsimile transmission (with receipt
thereof orally confirmed), or five business days after having been mailed by
United States registered or certified mail, return receipt requested, postage
prepaid or one business day after having been sent for next-day delivery by a
nationally recognized overnight courier service, addressed to the Company (to
the attention of the Secretary of the Company) and to Indemnitee at the
addresses shown on the signature page hereto, or to such other address as any
party may have furnished to the other in writing and in accordance herewith,
except that notices of changes of address will be effective only upon receipt.

 

C-15



--------------------------------------------------------------------------------

20.

Governing Law — The validity, interpretation, construction and performance of
this Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Delaware, without giving effect to the
principles of conflict of laws of such State. The Company and Indemnitee each
hereby irrevocably consent to the jurisdiction of the Chancery Court of the
State of Delaware for all purposes in connection with any action or proceeding
that arises out of or relates to this Agreement and agree that any action
instituted under this Agreement shall be brought only in the Chancery Court of
the State of Delaware.

 

21.

Validity — If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or circumstance shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent, and only to the extent, necessary to make it
enforceable, valid or legal. In the event that any court or other adjudicative
body shall decline to reform any provision of this Agreement held to be invalid,
unenforceable or otherwise illegal as contemplated by the immediately preceding
sentence, the parties thereto shall take all such action as may be necessary or
appropriate to replace the provision so held to be invalid, unenforceable or
otherwise illegal with one or more alternative provisions that effectuate the
purpose and intent of the original provisions of this Agreement as fully as
possible without being invalid, unenforceable or otherwise illegal.

 

22.

Amendments; Waivers — No provision of this Agreement may be amended, modified,
waived or discharged unless such amendment, modification, waiver or discharge is
agreed to in writing signed by Indemnitee and the Company. No waiver by either
party hereto at any time of any breach by the other party hereto or compliance
with any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.

 

23.

Complete Agreement — No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party that are not set forth expressly in this Agreement.

 

24.

Legal Fees and Expenses — It is the intent of the Company that Indemnitee not be
required to incur legal fees or other Expenses associated with the
interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement by litigation or otherwise because the cost and expense thereof would
substantially detract from the benefits intended to be extended to Indemnitee
hereunder. Accordingly, without limiting the generality or effect of any other
provision hereof, if it should appear to Indemnitee that the Company has failed
to comply with any of its obligations under this Agreement or in the event that
the Company or any other person takes or threatens to take any action to declare
this Agreement void or unenforceable or institutes any litigation or other
action or proceeding designed to deny, or to recover from, Indemnitee the
benefits provided or intended to be provided to Indemnitee hereunder, the
Company irrevocably authorizes Indemnitee from time to time to retain counsel of
Indemnitee’s choice, at the expense of the Company as hereafter provided, to

 

C-16



--------------------------------------------------------------------------------

  advise and represent Indemnitee in connection with any such interpretation,
enforcement or defense, including the initiation or defense of any litigation or
other legal action, whether by or against the Company or any director, officer,
stockholder or other person affiliated with the Company, in any jurisdiction.
Notwithstanding any existing or prior attorney-client relationship between the
Company and such counsel, the Company irrevocably consents to Indemnitee’s
entering into an attorney-client relationship with such counsel, and in that
connection the Company and Indemnitee agree that a confidential relationship
shall exist between Indemnitee and such counsel. Without respect to whether
Indemnitee prevails, in whole or in part, in connection with any of the
foregoing, the Company will pay and be solely financially responsible for any
and all attorneys’ and related fees and expenses incurred by Indemnitee in
connection with any of the foregoing.

 

25.

Certain Interpretive Matters —

 

  (a)

No provision of this Agreement shall be interpreted in favor of, or against,
either of the parties hereto by reason of the extent to which any such party or
its counsel participated in the drafting thereof or by reason of the extent to
which any such provision is inconsistent with any prior draft hereof or thereof.

 

  (b)

It is the Company’s intention and desire that the provisions of this Agreement
be construed liberally, subject to their express terms, to maximize the
protections to be provided to Indemnitee hereunder.

 

  (c)

All references in this Agreement to Sections, paragraphs, clauses and other
subdivisions refer to the corresponding Sections, paragraphs, clauses and other
subdivisions of this Agreement unless expressly provided otherwise. Titles
appearing at the beginning of any Sections, subsections or other subdivisions of
this Agreement are for convenience only, do not constitute any part of such
Sections, subsections or other subdivisions and shall be disregarded in
construing the language contained in such subdivisions. The words “this
Agreement,” “herein,” “hereby,” “hereunder,” and “hereof,” and words of similar
import, refer to this Agreement as a whole and not to any particular subdivision
unless expressly so limited. The word “or” is not exclusive, and the word
“including” (in its various forms) means “including without limitation.”
Pronouns in masculine, feminine or neuter genders shall be construed to state
and include any other gender, and words, terms and titles (including terms
defined herein) in the singular form shall be construed to include the plural
and vice versa, unless the context otherwise expressly requires.

 

26.

Counterparts — This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original but all of which together shall
constitute one and the same agreement.

 

C-17



--------------------------------------------------------------------------------

In witness whereof, Indemnitee has executed, and the Company has caused its duly
authorized representative to execute, this Agreement as of the date first above
written.

 

DELL TECHNOLOGIES INC.                        INDEMNITEE Address:    One Dell
Way       Address:    Round Rock, TX 78682      

 

By:   

 

                              

 

Name:                               Title:         

 

C-18